EXHIBIT 10.1

 

EXECUTION VERSION

 

NOVASTAR MORTGAGE, INC. as Seller,

 

NOVASTAR MORTGAGE FUNDING CORPORATION

as Company,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Custodian

 

and

 

JPMORGAN CHASE BANK

as Trustee

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

Dated as of September 1, 2004

 

Fixed and Adjustable Rate Mortgage Loans

 

NovaStar Mortgage Funding Trust, Series 2004-3

NovaStar Home Equity Loan Asset-Backed Certificate, Series 2004-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page(s)


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.01 Definitions.

   1

ARTICLE II SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

   2

Section 2.01 Sale of Initial Mortgage Loans and MI Policies.

   2

Section 2.02 Conveyance of the Subsequent Mortgage Loans.

   5

Section 2.03 Pre-Funding Account.

   9

ARTICLE III REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH

   9

Section 3.01 Seller Representations and Warranties.

   9

Section 3.02 Company Representations and Warranties.

   27

ARTICLE IV SELLER’S COVENANTS

   28

Section 4.01 Covenants of the Seller.

   28

Section 4.02 Payment of Expenses.

   28

ARTICLE V CONDITIONS TO INITIAL MORTGAGE LOAN PURCHASE

   29

Section 5.01 Conditions of Company’s Obligations.

   29

ARTICLE VI INDEMNIFICATION BY THE SELLER WITH RESPECT TO THE MORTGAGE LOANS

   29

Section 6.01 Indemnification With Respect to the Mortgage Loans.

   29

Section 6.02 Limitation on Liability of the Seller.

   29

ARTICLE VII TERMINATION

   30

Section 7.01 Termination.

   30

ARTICLE VIII MISCELLANEOUS PROVISIONS

   31

Section 8.01 Amendment.

   31

Section 8.02 Governing Law.

   31

Section 8.03 Notices.

   32

Section 8.04 Severability of Provisions.

   32

Section 8.05 Relationship of Parties.

   33

Section 8.06 Counterparts.

   33

Section 8.07 Further Agreements.

   33

Section 8.08 Intention of the Parties.

   33

Section 8.09 Successors and Assigns; Assignment of Purchase Agreement.

   34

Section 8.10 Survival.

   34

Section 8.11 Liability of the Trustee.

   34

EXHIBIT 1               Initial Mortgage Loan Schedule

    

EXHIBIT 2(A)         Seller’s Subsequent Transfer Instrument

    

EXHIBIT 2(B)         Company’s Subsequent Transfer Instrument

    

 

i



--------------------------------------------------------------------------------

THIS MORTGAGE LOAN PURCHASE AGREEMENT (this “Purchase Agreement”), dated as of
September 1, 2004, is made among NovaStar Mortgage, Inc. (the “Seller”),
NovaStar Mortgage Funding Corporation (the “Company”), Wachovia Bank, National
Association (the “Custodian”) and JPMorgan Chase Bank (the “Trustee”).

 

W I T N E S S E T H    T H A T:

 

WHEREAS, pursuant to the terms of this Purchase Agreement, the Seller will sell
the Initial Mortgage Loans and the related MI Policies to the Company on the
Closing Date;

 

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Company will transfer the Initial Mortgage Loans and the related MI Policies,
and assign all of its rights under the Purchase Agreement, to the Trustee,
without recourse, on the Closing Date;

 

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Trustee will issue the Certificates;

 

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Trustee will transfer the Certificates to the Company;

 

WHEREAS, pursuant to the terms of the Underwriting Agreement, the Company will
sell the Offered Certificates to the Underwriters;

 

WHEREAS, pursuant to the terms of the REMIC Interests Sale Agreement, the
Company will sell the Class C Certificates (including the net value represented
by the Class I Certificates) and the Residual Certificates to NovaStar
Certificates Financing Corporation (“NCFC”); and

 

WHEREAS, pursuant to the terms of the Pooling and Servicing Agreement, the
Servicer will service the Mortgage Loans.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions.

 

For all purposes of this Purchase Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires, capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Definitions contained in Appendix A to the Pooling and Servicing Agreement,
dated as of September 1, 2004, among the Custodian, the Trustee, the Company and
NovaStar Mortgage, Inc. as seller and servicer (the “Servicer”) which is
incorporated by reference herein. All other capitalized terms used herein shall
have the meanings specified herein.

 

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

 

Section 2.01 Sale of Initial Mortgage Loans and MI Policies.

 

(a) The Seller hereby sells, and the Company hereby purchases on the Closing
Date the Initial Mortgage Loans identified (and the related MI Policies) on the
Mortgage Loan Schedule annexed hereto as Exhibit 1, the proceeds thereof and all
rights under the Related Documents (including the related Mortgage Files). The
Initial Mortgage Loans consist of a group of conventional, residential first
lien mortgage loans with fixed and adjustable interest rates (the “Group I
Mortgage Loans”), a group of conventional, residential first lien mortgage loans
with adjustable interest rates (the “Group II Mortgage Loans”), and a group of
residential first and second lien mortgage loans with fixed and adjustable
interest rates (the “Group III Mortgage Loans”). The Initial Mortgage Loans will
have a Principal Balance as of the close of business on the Cut-off Date, after
giving effect to any payments due on or before such date whether or not
received, of approximately $1,504,014,442. The sale of the Initial Mortgage
Loans will take place on the Closing Date, subject to and simultaneously with
the deposit of the Initial Mortgage Loans and the Original Pre-Funded Amount
into the Trust Fund, the issuance of the Certificates by the Trustee and the
sale of the Offered Certificates pursuant to the Underwriting Agreement. The
purchase price (the “Purchase Price”) for the Initial Mortgage Loans to be paid
by the Company to the Seller on the Closing Date shall consist of the following:

 

(i) a payment in an amount equal to $2,149,977,156 representing the net proceeds
of the sale of the Offered Certificates, which payment shall be paid to the
Seller by wire transfer in immediately available funds on the Closing Date by or
on behalf of the Company, or as otherwise agreed by the Company; and

 

(ii) a payment in an amount equal to $22,000,000 representing the proceeds of
the sale of the Class C Certificates (including the net value represented by the
Class I Certificates) and the Residual Certificates by the Company to NCFC
pursuant to the REMIC Interests Sale Agreement, which payment shall be paid to
the Seller by wire transfer in immediately available funds on the Closing Date
by or on behalf of the Company, or as otherwise agreed by the Company.

 

(b) [Reserved]

 

(c) In connection with such conveyances by the Seller, the Seller shall on
behalf of and at the direction of the Company deliver to, and deposit with the
Custodian on behalf of the Trustee, on or before the Closing Date in the case of
an Initial Mortgage Loan and two Business Days prior to the related Subsequent
Transfer Date in the case of a Subsequent Mortgage Loan, the following documents
or instruments with respect to each Mortgage Loan (the “Mortgage File”):

 

(i) the original Mortgage Note endorsed to “JPMorgan Chase Bank, as Trustee of
the NovaStar Mortgage Funding Trust, Series 2004-3, relating to the NovaStar
Home Equity Loan Asset-Backed Certificates, Series 2004-3”;

 

(ii) the original Mortgage with evidence of recording thereon, or, if the
original Mortgage has not yet been returned from the public recording office, a
copy of the original Mortgage certified by the Seller or the public recording
office in which such original

 

2



--------------------------------------------------------------------------------

Mortgage has been recorded and if the Mortgage Loan is registered on the MERS
System, such Mortgage shall include thereon a statement that it is a MOM Loan
and shall include the MIN for such Mortgage Loan;

 

(iii) unless the Mortgage Loan is registered on the MERS System, an original
assignment (which may be included in one or more blanket assignments if
permitted by applicable law) of the Mortgage endorsed to “JPMorgan Chase Bank,
as Trustee of the NovaStar Mortgage Funding Trust, Series 2004-3, relating to
the NovaStar Home Equity Loan Asset-Backed Certificates, Series 2004-3”, and
otherwise in recordable form;

 

(iv) originals of any intervening assignments of the Mortgage showing an
unbroken chain of title from the originator thereof to the Person assigning it
to the Trustee (or to MERS, if the Mortgage Loan is registered on the MERS
System, and noting the presence of a MIN, if the Mortgage Loan is registered on
the MERS System), with evidence of recording thereon, or, if the original of any
such intervening assignment has not yet been returned from the public recording
office, a copy of such original intervening assignment certified by the Seller
or the public recording office in which such original intervening assignment has
been recorded;

 

(v) the original policy of title insurance (or a commitment for title insurance,
if the policy is being held by the title insurance company pending recordation
of the Mortgage);

 

(vi) true and correct copy of each assumption, modification, consolidation or
substitution agreement, if any, relating to the Mortgage Loan; and

 

(vii) an executed copy of the notice of assignment and acknowledgement of
assignment with respect to the Mortgage Loans covered by the MI Policies.

 

If a material defect in any Mortgage File is discovered which may materially and
adversely affect the value of the related Mortgage Loan, or the interests of the
Trustee (as pledgee of the Mortgage Loans), or the Certificateholders in such
Mortgage Loan, including if any document required to be delivered to the
Custodian has not been delivered (provided that a Mortgage File will not be
deemed to contain a defect for an unrecorded assignment under clause (i) above
for 180 days following submission of the assignment if the Seller has submitted
such assignment for recording pursuant to the terms of the following paragraph),
the Seller shall cure such defect, repurchase the related Mortgage Loan at the
Repurchase Price or substitute an Eligible Substitute Mortgage Loan for the
related Mortgage Loan upon the same terms and conditions set forth in Section
3.01 hereof as to the Initial Mortgage Loans and the Subsequent Mortgage Loans
and Section 2.02(c) hereof as to the Subsequent Mortgage Loans for breaches of
representations and warranties.

 

Promptly after the Closing Date in the case of an Initial Mortgage Loan or, in
the case of a Subsequent Mortgage Loan, promptly after the Subsequent Transfer
Date (or after the date of transfer of any Eligible Substitute Mortgage Loan),
the Seller at its own expense shall complete and submit for recording in the
appropriate public office for real property records each of the assignments
referred to in clause (iii) above, with such assignment completed in favor of
the Trustee, excluding any Mortgage Loan that is registered on the MERS System
if MERS is

 

3



--------------------------------------------------------------------------------

identified on the Mortgage or on a properly recorded assignment of Mortgage as
the mortgagee of record. While such assignment to be recorded is being recorded,
the Custodian shall retain a photocopy of such assignment. If any assignment is
lost or returned unrecorded to the Custodian because of any defect therein, the
Seller is required to prepare a substitute assignment or cure such defect, as
the case may be, and the Seller shall cause such substitute assignment to be
recorded in accordance with this paragraph.

 

In instances where an original Mortgage or any original intervening assignment
of Mortgage is not, in accordance with clause (ii) or (iv) above, delivered by
the Seller to the Custodian, on behalf of the Trustee, prior to or on the
Closing Date in the case of an Initial Mortgage Loan or, in the case of a
Subsequent Mortgage Loan, prior to or on the Subsequent Transfer Date, the
Seller will deliver or cause to be delivered the originals of such documents to
the Custodian, on behalf of the Trustee, promptly upon receipt thereof.

 

In connection with the assignment of any Initial Mortgage Loan registered on the
MERS System, promptly after the Closing Date, the Seller further agrees that it
will cause, at the Seller’s own expense, the MERS System to indicate that such
Initial Mortgage Loan has been assigned by the Seller to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including in such computer files (a) the applicable Trustee code in the field
“Trustee” which identifies the Trustee and (b) the code “NovaStar 2004-3” (or
its equivalent) in the field “Pool” which identifies the series of the
Certificates issued in connection with such Mortgage Loans. The Custodian will
certify in its final certification that the MERS System shows the Trustee on
behalf of the Certificateholders as the beneficial owner of the Mortgage Loans
registered on the MERS System.

 

Effective on the Closing Date, the Company hereby acknowledges its acceptance of
all right, title and interest to the Initial Mortgage Loans and other property,
existing on the Closing Date and thereafter created and conveyed to it pursuant
to this Section 2.01.

 

The Trustee, as assignee or transferee of the Company, shall be entitled to all
scheduled principal payments due after the Cut-off Date, all other payments of
principal due and collected after the Cut-off Date, and all payments of interest
on the Initial Mortgage Loans. No scheduled payments of principal due on or
before the Cut-off Date and collected after the Cut-off Date shall belong to the
Company pursuant to the terms of this Purchase Agreement. The Pooling and
Servicing Agreement shall provide that any late payment charges collected in
connection with a Mortgage Loan shall be paid to the Servicer as provided
therein.

 

(d) The parties hereto intend that the transactions set forth herein constitute
a sale by the Seller to the Company on the Closing Date of all the Seller’s
right, title and interest in and to the Initial Mortgage Loans and other
property as and to the extent described above. In the event the transactions set
forth herein shall be deemed not to be a sale, the Seller hereby grants to the
Company as of the Closing Date a security interest in all of the Seller’s right,
title and interest in, to and under the Initial Mortgage Loans and such other
property, to secure all of the Seller’s obligations hereunder and this Purchase
Agreement shall constitute a security agreement under applicable law and in such
event, the parties hereto acknowledge that the Custodian, in addition to holding
the Initial Mortgage Loans on behalf of the Trustee for the benefit of the
Certificateholders, holds the Initial Mortgage Loans as designee of the Company.
The Seller

 

4



--------------------------------------------------------------------------------

agrees to take or cause to be taken such actions and to execute such documents,
including without limitation the filing of all necessary UCC-1 financing
statements filed in the Commonwealth of Virginia (which shall have been
submitted for filing as of the Closing Date and each Subsequent Transfer Date,
as applicable), any continuation statements with respect thereto and any
amendments thereto required to reflect a change in the name or corporate
structure of the Seller, as are necessary to perfect and protect the interests
of the Company and their respective assignees in each Initial Mortgage Loan and
the proceeds thereof and the interests of the Trustee and its assignees in each
Subsequent Mortgage Loan and the proceeds thereof. The Company agrees to take or
cause to be taken such actions and to execute such documents, including without
limitation the filing of all necessary UCC-1 financing statements, and
continuation statements with respect thereto and any amendments thereto as are
necessary to perfect and protect the interests of the Trustee and its assignees
in each Initial Mortgage Loan.

 

(e) The parties hereto understand and agree that it is not intended that any
Mortgage Loan be include in the Trust Fund that is a “High-Cost Home Loan” as
defined in the New Jersey Home Ownership Act, effective as of November 27, 2003,
or The Home Loan Protection Act of New Mexico, effective as of January 1, 2004.

 

Section 2.02 Conveyance of the Subsequent Mortgage Loans.

 

(a) Subject to the conditions set forth in paragraph (b) below in consideration
of the Trustee’s delivery on the related Subsequent Transfer Dates of all or a
portion of the balance of funds in the Pre-Funding Account, the Seller shall on
any Subsequent Transfer Date sell, transfer, assign, set over and convey,
without recourse, to the Company, who shall then sell, transfer, assign, set
over and convey, without recourse, to the Trustee, but subject to the other
terms and provisions of this Purchase Agreement and the Pooling and Servicing
Agreement, all of the right, title and interest of the Seller in and to (i) the
Subsequent Mortgage Loans (and the related MI Policies) identified on the
related Mortgage Loan Schedule attached to the related Subsequent Transfer
Instrument delivered by the Seller on such Subsequent Transfer Date, (ii)
principal due and interest accruing on the Subsequent Mortgage Loans after the
related Subsequent Cut-off Date and (i) with respect to such Subsequent Mortgage
Loans all items to be delivered pursuant to Section 2.01(c) above and the other
items in the related Mortgage Files; provided, however, that the Seller reserves
and retains all right, title and interest in and to principal received and
interest accruing on the Subsequent Mortgage Loans prior to the related
Subsequent Cut-off Date. The transfer by the Seller to the Company, and by the
Company to the Trustee, of the Subsequent Mortgage Loans identified on each
Mortgage Loan Schedule attached to the related Subsequent Transfer Instrument
and the related MI Policies shall be absolute and is intended by the Trustee,
the Company and the Seller to constitute and to be treated as a sale of the
Subsequent Mortgage Loans by the Seller to the Company, and a sale of the
Subsequent Mortgage Loans by the Company to the Trustee.

 

The Subsequent Mortgage Loans presented for purchase will be designated as
either Group I, Group II or Group III. Of the Original Pre-Funded Amount of
$701,697,919.25, a maximum of $402,288,280.70 will be used to acquire Subsequent
Mortgage Loans for inclusion in Group I, a maximum of $83,364,296.32 will be
used to acquire Subsequent Mortgage Loans for inclusion in Group II and a
maximum of $216,045,342.23 will be used to acquire Subsequent Mortgage Loans for
inclusion in Group III, subject to the satisfaction of the conditions set forth
herein.

 

5



--------------------------------------------------------------------------------

In the event such transactions shall be deemed not to be a sale, the Seller
hereby grants to the Company as of each Subsequent Transfer Date a security
interest in all of the Seller’s right, title and interest in, to and under the
related Subsequent Mortgage Loans and such other property, to secure all of the
Seller’s obligations hereunder, and this Purchase Agreement shall constitute a
security agreement under applicable law, and in such event, the parties hereto
acknowledge that the Custodian, in addition to holding the Subsequent Mortgage
Loans and the related MI Policies on behalf of the Trustee for the benefit of
the Certificateholders, holds the Subsequent Mortgage Loans and the related MI
Policies as designee of the Company. The Seller agrees to take or cause to be
taken such actions and to execute such documents, including without limitation
the filing of all necessary UCC-1 financing statements filed in the Commonwealth
of Virginia (which shall be submitted for filing as of the related Subsequent
Transfer Date), any continuation statements with respect thereto and any
amendments thereto required to reflect a change in the name or corporate
structure of the Seller or the filing of any additional UCC-1 financing
statements due to a change in the state of incorporation of the Seller as are
necessary to perfect and protect the interests of the Company and its assignees
in the Subsequent Mortgage Loans.

 

In the event such transactions shall be deemed not to be a sale, the Company
hereby grants to the Trustee as of each Subsequent Transfer Date a security
interest in all of the Company’s right, title and interest in, to and under the
related Subsequent Mortgage Loans and such other property, to secure all of the
Company’s obligations hereunder, and this Purchase Agreement shall constitute a
security agreement under applicable law, and in such event, the parties hereto
acknowledge that the Custodian, in addition to holding the Subsequent Mortgage
Loans and the related MI Policies on behalf of the Trustee for the benefit of
the Certificateholders, holds the Subsequent Mortgage Loans and the related MI
Policies as designee of the Trustee. The Company agrees to take or cause to be
taken such actions and to execute such documents, including without limitation,
the filing of all necessary UCC-1 financing statements filed in the State of
Delaware (which shall be submitted for filing as of the related Subsequent
Transfer Date), any continuation statements with respect thereto and any
amendments thereto required to reflect a change in the name or corporate
structure of the Company or the filing of any additional UCC-1 financing
statements due to a change in the state of incorporation of the Company as are
necessary to perfect and protect the interests of the Trustee and its assignees
in Subsequent Mortgage Loans.

 

The related Mortgage File for each Subsequent Mortgage Loan shall be delivered
to the Custodian, on behalf of the Trustee, prior to the related Subsequent
Transfer Date.

 

The Trustee on each Subsequent Transfer Date shall acknowledge by signing
receipt thereof its acceptance of all right, title and interest to the related
Subsequent Mortgage Loans and other property, existing on the Subsequent
Transfer Date and thereafter created, conveyed to it pursuant to this Section
2.02.

 

The Trustee, as trustee of the Trust Fund, shall be entitled to all scheduled
principal payments due after each Subsequent Cut-off Date, all other payments of
principal due

 

6



--------------------------------------------------------------------------------

and collected after each related Subsequent Cut-off Date, and all payments of
interest on the Subsequent Mortgage Loans, minus that portion of any such
payment which is allocable to the period prior to the related Subsequent Cut-off
Date. No scheduled payments of principal due on or before the related Subsequent
Cut-off Date and collected after the related Subsequent Cut-off Date shall
belong to the Trust Fund pursuant to the terms of this Purchase Agreement.

 

The purchase price paid by the Trustee, at the direction of the Servicer and on
behalf of the Trustee, from amounts released from the Pre-Funding Account shall
be one-hundred percent (100%) of the aggregate Principal Balances of the
Subsequent Mortgage Loans so transferred (as identified on the Mortgage Loan
Schedule attached to the related Subsequent Transfer Instrument provided by the
Seller).

 

(b) The Seller shall transfer to the Company, who shall transfer to the Trustee,
the Subsequent Mortgage Loans and the other property and rights related thereto
described in Section 2.02(a) above, and the Trustee shall cause to be released
funds from the related Pre-Funding Account, only upon the satisfaction of each
of the following conditions on or prior to the related Subsequent Transfer Date:

 

(i) the Seller shall have provided the Company, and the Company shall have
provided the Trustee, with a timely Addition Notice, which notice shall be given
no fewer than four Business Days prior to the related Subsequent Transfer Date
and shall designate the Subsequent Mortgage Loans to be sold to the Company and
then to the Trustee and the aggregate Principal Balances of such Subsequent
Mortgage Loans as of the related Subsequent Cut-off Date and any other
information reasonably requested by the Trustee with respect to the Subsequent
Mortgage Loans;

 

(ii) the Seller shall have delivered to the Company, who shall have delivered to
the Trustee, who shall have delivered to the Custodian, a duly executed
Subsequent Transfer Instrument substantially in the form of Exhibit 2(A) or
2(B), as applicable, (A) confirming the satisfaction of each condition precedent
and representations specified in this Section 2.02(b), Section 2.02(c) and in
the related Subsequent Transfer Instrument and (B) including a Mortgage Loan
Schedule attached thereto listing the Subsequent Mortgage Loans;

 

(iii) as of each Subsequent Transfer Date, as evidenced by delivery of the
Seller’s Subsequent Transfer Instrument in the form of Exhibit 2(A) and the
Company’s Subsequent Transfer Instrument is the form of Exhibit 2(B), neither
the Seller nor the Company shall be insolvent or have been made insolvent by
such transfers, nor shall they be aware of any pending insolvency;

 

(iv) such sale and transfer (i) does not cause any REMIC created under the
Pooling and Servicing Agreement to fail to qualify as a REMIC and (ii) is not a
prohibited transaction within the meaning of Section 860F(a)(2) of the Code or a
contribution resulting in a tax under Section 860G(d) of the Code, both as
evidenced by an Opinion of Counsel provided for the Trustee at the expense of
the Seller;

 

(v) the Pre-Funding Period shall not have terminated; and

 

7



--------------------------------------------------------------------------------

(vi) the Seller shall have delivered to the Custodian, the Trustee, and the
Rating Agencies Opinions of Counsel addressed to the Rating Agencies, the
Trustee and the Custodian with respect to the transfers of the Subsequent
Mortgage Loans substantially in the form of the Opinion of Counsel delivered to
the Custodian, the Trustee and the Rating Agencies on the Closing Date (1)
regarding certain corporate matters and (2) confirming the existence of a true
sale which may be contained in such opinion delivered on the Closing Date.

 

The obligation of the Trustee to purchase a Subsequent Mortgage Loan on any
Subsequent Transfer Date is subject to the following conditions: (1) each such
Subsequent Mortgage Loan shall satisfy the representations and warranties
specified in the related Subsequent Transfer Instrument and this Purchase
Agreement; (2) the Seller shall not select such Subsequent Mortgage Loans in a
manner that it reasonably believes is adverse to the interests of the Majority
Certificateholders; (3) the Seller shall have delivered certain Opinions of
Counsel required pursuant to Section 2.02(b)(iv) and (vi) hereof; (4) as of the
related Subsequent Cut-off Date, the Subsequent Mortgage Loans shall satisfy the
following criteria: (i) each Subsequent Mortgage Loan shall not be 60 or more
days contractually delinquent as of the related Subsequent Cut-off Date; (ii)
the remaining stated term to maturity of each Subsequent Mortgage Loan shall not
exceed 360 months; (iii) no less than approximately 98% of the Subsequent
Mortgage Loans are secured by first liens on the related Mortgaged Property;
(iv) each Subsequent Mortgage Loan shall have an outstanding Principal Balance
of at least $10,000; (v) each Subsequent Mortgage Loan shall be underwritten in
accordance with the Underwriting Guidelines; (vi) each Subsequent Mortgage Loan
shall have a Loan-to-Value Ratio of no more than 100%; (vii) each Subsequent
Mortgage Loan shall have a stated maturity of no later than December 1, 2034;
(viii) no Subsequent Mortgage Loan shall permit negative amortization; (ix) each
Subsequent Mortgage Loan shall either have a Mortgage Rate of at least 4.00%;
(x) a minimum of 70% of the Subsequent Mortgage Loans (by Subsequent Cut-off
Date Principal Balance) shall have an adjustable Mortgage Rate; (xi) the
weighted average Loan-to-Value Ratio of the Subsequent Mortgage Loans (by
Subsequent Cut-off Date Principal Balance) shall be no more than 83.50%; (xii)
no less than 39% of the Subsequent Mortgage Loans shall either (A) have a
Loan-to Value Ratio of no more than 60% or (B) have a Loan-to-Value Ratio of
greater than 60% and be covered by an MI Policy which will insure losses to the
extent that the uninsured exposure of the related Subsequent Mortgage Loan is
reduced to an amount equal to 55% or 51% of the lesser of the appraised value or
purchase price, as the case may be, of the related Mortgaged Property, in each
case, at the time of the effective date of the MI Policy; (xiii) the Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall have a
weighted average coupon of at least 7.60%; (xiv) pursuant to the Underwriting
Guidelines, no fewer than 50% of the Subsequent Mortgage Loans (by Subsequent
Cut-off Date Principal Balance) shall be ALT-A and M1 credit risks, no fewer
than 10% of the Subsequent Mortgage Loans (by Subsequent Cut-off Date Principal
Balance) shall be M2 credit risks, and no more than 15% of the Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall be M3 and M4
credit risks; (xv) the Subsequent Mortgage Loans (by Subsequent Cut-off Date
Principal Balance) shall have a weighted average FICO score issued by a consumer
credit rating agency of at least 615; (xvi) at least 87% of such Subsequent
Mortgage Loans (by Subsequent Cut-off Date Principal Balance) shall be loans for
primary residences; (xvii) no more than 45% of the Subsequent Mortgage Loans (by
Subsequent Cut-off Date Principal Balance) shall have

 

8



--------------------------------------------------------------------------------

stated loan documentation, and no more than 15% of the Subsequent Mortgage Loans
(by Subsequent Cut-off Date Principal Balance shall have no loan documentation;
(xviii) at least 65% of the Subsequent Mortgage Loans (by Subsequent Cut-off
Date Principal Balance) shall be loans for single family residences; (xix) no
more than 70% of the Subsequent Mortgage Loans (by Subsequent Cut-off Date
Principal Balance) shall be loans that are the subject of cash-out refinances;
(xx) the ratings agencies shall have consented either in writing or verbally to
the transfer of the Subsequent Mortgage Loans; (xxi) at least 67% of the
Subsequent Mortgage Loans shall have prepayment penalties; and (xxii) none of
the Subsequent Mortgage Loans will have a Loan-to-Value Ratio or a combined
Loan-to-Value Ratio in excess of 100%.

 

The acceptance of the Subsequent Mortgage Loans by the Trustee is subject to the
Seller receiving a written or verbal consent from each of the Rating Agencies
that states that the addition of such Subsequent Mortgage Loans will not cause
the Rating Agencies to downgrade any of their ratings on the Offered
Certificates.

 

Notwithstanding the foregoing, Subsequent Mortgage Loans with characteristics
varying from those set forth above may be purchased by the Trustee and included
in the Trust Fund, if (i) the Trustee is provided with written confirmation that
the aggregate credit risk of such Subsequent Mortgage Loans is similar to that
of the Initial Mortgage Loans and (ii) the Seller receives and provides to the
Trustee a written consent from each of the Rating Agencies that states that the
addition of such Subsequent Mortgage Loans will not cause the Rating Agencies to
downgrade any of their ratings of the Offered Certificates.

 

(c) Within five Business Days after the end of the Pre-Funding Period, the
Seller shall deliver to the Rating Agencies, the Trustee and the Custodian a
copy of the updated Mortgage Loan Schedule including the Subsequent Mortgage
Loans in electronic format.

 

Section 2.03 Pre-Funding Account.

 

(a) No later than the Closing Date, the Trustee will establish and maintain the
Pre-Funding Account pursuant to the Pooling and Servicing Agreement. On the
Closing Date, the Seller will deposit in the Pre-Funding Account the Original
Pre-Funded Amount from the net proceeds of the sale of the Offered Certificates.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES;

REMEDIES FOR BREACH

 

Section 3.01 Seller Representations and Warranties.

 

The Seller hereby represents and warrants to the Company and the Trustee as of
the date hereof, as of the Closing Date (or if otherwise specified below, as of
the date so specified) and as of each Subsequent Transfer Date:

 

9



--------------------------------------------------------------------------------

(a) As to the Seller:

 

(i) The Seller (i) is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia and (ii) is qualified
and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure to
so qualify would not have a material adverse effect on the Seller’s ability to
enter into this Purchase Agreement and each Seller’s Subsequent Transfer
Instrument and to consummate the transactions contemplated hereby and thereby;

 

(ii) The Seller has the power and authority to make, execute, deliver and
perform its obligations under this Purchase Agreement and each Seller’s
Subsequent Transfer Instrument and all of the transactions contemplated under
this Purchase Agreement and each Seller’s Subsequent Transfer Instrument, and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Purchase Agreement each Seller’s Subsequent Transfer
Instrument;

 

(iii) The Seller is not required to obtain the consent of any other Person or
any consent, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency in connection with the
execution, delivery, performance, validity or enforceability of this Purchase
Agreement or any Seller’s Subsequent Transfer Instrument, except for such
consents, approvals or authorization, or registration or declaration, as shall
have been obtained or filed, as the case may be;

 

(iv) The execution and delivery of this Purchase Agreement and each Seller’s
Subsequent Transfer Instrument and the performance of the transactions
contemplated hereby by the Seller will not violate any provision of any existing
law or regulation or any order or decree of any court applicable to the Seller
or any provision of the certificate of incorporation or bylaws of the Seller, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Seller is a party or by which the Seller may be bound;

 

(v) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending, or to the knowledge of the Seller
threatened, against the Seller or any of its properties or with respect to this
Purchase Agreement or any Seller’s Subsequent Transfer Instrument, the
Certificates which in the opinion of the Seller has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Purchase Agreement or any Seller’s Subsequent Transfer Instrument;

 

(vi) This Purchase Agreement and each Seller’s Subsequent Transfer Instrument
constitute the legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity);

 

(vii) This Purchase Agreement constitutes a valid transfer and assignment to the
Company of all right, title and interest of the Seller in and to the Cut-off
Date Principal Balance of the Initial Mortgage Loans, all monies due or to
become due with respect

 

10



--------------------------------------------------------------------------------

thereto, and all proceeds of such Cut-off Date Principal Balance of the Initial
Mortgage Loans, and this Purchase Agreement and the related Seller’s Subsequent
Transfer Instrument constitutes a valid transfer and assignment to the Trustee
of all right, title and interest of the Seller in and to the Subsequent Cut-off
Date Principal Balance of the Subsequent Mortgage Loans, all monies due or to
become due with respect thereto, and all proceeds of such Subsequent Cut-off
Date Principal Balance of the Subsequent Mortgage Loans;

 

(viii) The Seller is not in default with respect to any order or decree of any
court or any order or regulation of any federal, state or governmental agency,
which default might have consequences that would materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that would materially adversely affect its
performance hereunder; and

 

(ix) The Servicer or any Subservicer who will be servicing any Mortgage Loan
pursuant to the Pooling and Servicing Agreement or a Subservicing Agreement is
qualified to do business in all jurisdictions in which its activities as
Servicer or Subservicer of the Mortgage Loans serviced by it require such
qualifications except where failure to be so qualified will not have a material
adverse effect on such servicing activities.

 

(b) As to each Initial Mortgage Loan as of the Closing Date and with respect to
each Subsequent Mortgage Loan as of the Subsequent Transfer Date, except as
otherwise expressly stated:

 

(i) The information set forth on the Mortgage Loan Schedule with respect to each
Initial Mortgage Loan is true and correct in all material respects as of the
Closing Date, and with respect to each Subsequent Mortgage Loan is true and
correct in all material respects as of the related Subsequent Transfer Date, and
the information regarding the Initial Mortgage Loans and the Subsequent Mortgage
Loans on the computer diskette or tape delivered to the Trustee prior to the
Closing Date or related Subsequent Transfer Date, as applicable, is true and
accurate in all material respects and describes the same Mortgage Loans as the
Mortgage Loans on the Mortgage Loan Schedule;

 

(ii) The Mortgage Loans are not being transferred with any intent to hinder,
delay or defraud any creditors;

 

(iii) No more than 6.20%, 8.27% and 5.50% of the Initial Mortgage Loans in Group
I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group III,
respectively, (by Cut-off Date Principal Balance) were secured by condominium
units; and no more than 12.87%, 15.59% and 14.89% of the Initial Mortgage Loans
in Group I, Initial Mortgage Loans in Group II and the Initial Mortgage Loans in
Group III, respectively, (by Cut-off Date Principal Balance) were secured by
properties in planned unit developments;

 

(iv) As of the Cut-off Date, the remaining term of each Group I Initial Mortgage
Loan is not more than 360 months and not less than 118 months, the remaining
term of each Group II Initial Mortgage Loan is not more than 359 months and not
less than 354 months and the remaining term of each Group III Initial Mortgage
Loan is not more than 359 months and not less than 118 months;

 

11



--------------------------------------------------------------------------------

(v) No more than 59.28%, 49.50% and 57.30% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group
III, respectively, (by Cut-off Date Principal Balance) have been the subject of
cash-out refinances;

 

(vi) No more than 4.92%, 3.87% and 4.99% of the Initial Mortgage Loans in Group
I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group III,
respectively, (by Cut-off Date Principal Balance), have been the subject of rate
and term (no cash-out) refinances;

 

(vii) No fewer than 35.80%, 46.63% and 37.71% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group
III, respectively, (by Cut-off Date Principal Balance) are purchase money loans;

 

(viii) No more than 19.74%, 23.14% and 33.07% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group
III, respectively, (by Cut-off Date Principal Balance) are secured by Mortgaged
Properties located in the State of California; no more than 17.74%, 19.44% and
13.59% of the Initial Mortgage Loans in Group I, Initial Mortgage Loans in Group
II and the Initial Mortgage Loans in Group III, respectively, (by Cut-off Date
Principal Balance) are secured by Mortgaged Properties located in the State of
Florida; no more than 4.55%, 4.66% and 4.67% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group
III, respectively, (by Cut-off Date Principal Balance) are located in any other
state;

 

(ix) The outstanding Principal Balances of the Initial Mortgage Loans in Group I
(by Cut-off Date Principal Balance) ranged from $32,897 to $509,943, the average
outstanding Principal Balance of the Initial Mortgage Loans in Group I is
approximately $142,654; the outstanding Principal Balances of the Initial
Mortgage Loans in Group II (by Cut-off Date Principal Balance) ranged from
$36,758 to $500,000, the average outstanding Principal Balance of the Initial
Mortgage Loans in Group II is approximately $158,431, the outstanding Principal
Balance of the Initial Mortgage Loans in Group III (by Cut-off Date Principal
Balance) ranged from $10,744 to $876,125 and the average outstanding Principal
Balance of the Initial Mortgage Loans in Group III is approximately $155,510;

 

(x) Approximately 74.63%, 69.66% and 71.51% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and Initial Mortgage Loans in Group
III, respectively, (by Cut-off Date Principal Balance) were secured by a first
lien on a parcel of real property improved by a detached single family
residence; no more than 5.09%, 4.25% and 3.22% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and the Initial Mortgage Loans in
Group III, respectively, (by Cut-off Date Principal Balance) were secured by a
first lien on a parcel of real estate improved by a multi-unit residence;

 

(xi) All points and fees related to each Mortgage Loan were disclosed in writing
to the borrower in accordance with applicable state and federal law and the
borrower has executed a statement to that effect. No borrower was charged
“points and fees” (whether or not financed) in an amount greater than 5% of the
principal amount of any such loan originated by the Seller, such 5% limitation
calculated in accordance with the Lender Letter. All

 

12



--------------------------------------------------------------------------------

fees and charges (including finance charges) and whether or not financed,
assessed, collected or to be collected with the origination and servicing of
each Mortgage Loan has been disclosed in writing to the borrower in accordance
with applicable state and federal law and regulation;

 

(xii) The Mortgage Rates borne by the adjustable rate Initial Mortgage Loans in
Group I as of the Closing Date range from 4.950% per annum to 12.350% per annum,
and the weighted average Mortgage Rate (by Cut-off Date Principal Balance) of
the adjustable rate Initial Mortgage Loans in Group I was 7.695% per annum; the
Mortgage Rates borne by fixed rate Initial Mortgage Loans in Group I as of the
Closing Date range from 5.250% per annum to 12.500% per annum, and the weighted
average Mortgage Rate (by Cut-off Date Principal Balance) of the fixed rate
Initial Mortgage Loans in Group I was 7.780% per annum; the Mortgage Rates borne
by adjustable rate Initial Mortgage Loans in Group II as of the Closing Date
range from 4.850% per annum to 10.500% per annum, and the weighted average
Mortgage Rate (by Cut-off Date Principal Balance) of the adjustable rate Initial
Mortgage Loans in Group II was 7.583% per annum; the Mortgage Rates borne by
adjustable rate Initial Mortgage Loans in Group III as of the Closing Date range
from 4.750% per annum to 12.450% per annum, and the weighted average Mortgage
Rate (by Cut-off Date Principal Balance) of the adjustable rate Initial Mortgage
Loans in Group III was 8.114% per annum; the Mortgage Rates borne by fixed rate
Initial Mortgage Loans in Group III as of the Closing Date range from 5.125% per
annum to 13.500% per annum and the weighted average Mortgage Rate (by Cut-off
Date Principal Balance) of the fixed rate Initial Mortgage Loans in Group III
was 7.995% per annum.

 

(xiii) Approximately 53.40%, 53.51% and 58.43% of the Initial Mortgage Loans in
Group I, the Initial Mortgage Loans in Group II, and the Initial Mortgage Loans
in Group III, respectively, (by Cut-off Date Principal Balance) have a
Loan-to-Value Ratio in excess of 80%; no Group I Initial Mortgage Loan, Group II
Initial Mortgage Loan or Group III Initial Mortgage Loan in the Mortgage Pool
had a Loan-to-Value Ratio or combined Loan-to-Value Ratio at origination in
excess of 100%; and the weighted average Loan-to-Value Ratio (by Cut-off Date
Principal Balance) of the Initial Mortgage Loans in Group I, the Initial
Mortgage Loans in Group II and the Initial Mortgage Loans in Group III was equal
to or less than 82.02%, 83.70% and 83.71%, respectively (by Cut-off Date
Principal Balance);

 

(xiv) Approximately 100.00%, 100.00% and 94.91% of the Initial Mortgage Loans in
Group I, the Initial Mortgage Loans in Group II and the Initial Mortgage Loans
in Group III, respectively (by Cut-off Date Principal Balance), are secured by
first liens on the related Mortgaged Property; and approximately 5.09% (by
Cut-off Date Principal Balance) of the Initial Mortgage Loans in Group III are
secured by second liens on the related Mortgaged Property;

 

(xv) As of the Cut-off Date, the weighted average Loan-to-Value Ratio of the
Initial Mortgage Loans secured by first liens in Group I is approximately
82.02%; the weighted average Loan-to-Value Ratio of the Initial Mortgage Loans
secured by first liens in Group II is approximately 83.70%; the weighted average
Loan-to-Value Ratio of the Initial Mortgage Loans secured by first liens in
Group III secured by first liens is approximately 82.88%; the weighted average
combined Loan-to-Value Ratio of the Initial Mortgage Loans secured by first and
second liens in Group III is approximately 83.71%; the weighted average combined
Loan-to-Value Ratio of all of the Initial Mortgage Loans in Group I, Group II
and Group III is approximately 82.74%; and the gross weighted average coupon of
the Initial Mortgage Loans is approximately 7.811%;

 

13



--------------------------------------------------------------------------------

(xvi) There is no valid offset, right of rescission, defense, claim or
counterclaim of any obligor under any Mortgage Note or Mortgage, including the
obligation of the Mortgagor to pay the unpaid principal of or interest on such
Mortgage Note, and any applicable right of rescission has expired, nor will the
operation of any of the terms of such Mortgage Note or Mortgage, or the exercise
of any right thereunder, render either the Mortgage Note or the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, recoupment, counterclaim or defense, including, without limitation, the
defense of usury, and no such right of rescission, set-off, recoupment,
counterclaim or defense has been asserted with respect thereto, and, to the best
of Seller’s knowledge, no Mortgagor of the applicable Mortgage is or since the
date of origination has been a debtor in any state or federal bankruptcy or
insolvency proceeding and no Mortgaged Property has been subject to any such
proceeding;

 

(xvii) There are no mechanics’ liens or any similar liens or claims for work,
labor or material affecting any Mortgaged Property which are or may be a lien
prior to, or equal with, the lien of such Mortgage, except those which are
insured against by the title insurance policy referred to in clause (xxii)
below;

 

(xviii) As of the Closing Date in the case of an Initial Mortgage Loan or as of
the related Subsequent Cut-off Date in the case of a Subsequent Mortgage Loan,
each Mortgaged Property is free of material damage and is in good repair and
there is no proceeding pending or threatened for the total or partial
condemnation of any Mortgage Property;

 

(xix) Each Mortgage is a valid and enforceable first or second lien on the
Mortgaged Property including all improvements on the Mortgaged Property securing
the related Mortgage Note and each Mortgaged Property is owned by the Mortgagor
in fee simple (except with respect to common areas in the case of condominiums,
PUDs and de minimis PUTDs) subject only to (1) the lien of nondelinquent current
real property taxes and assessments, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions appearing of record being acceptable
to mortgage lending institutions generally or specifically reflected in the
appraisal made in connection with the origination of the related Mortgage Loan
or referred to in the lender’s title insurance policy delivered to the
originator of the related Mortgage Loan and (3) other matters to which like
properties are commonly subject that do not materially interfere with the
benefits of the security intended to be provided by such Mortgage. Immediately
prior to the sale of such Mortgage Loan to the Company in the case of an Initial
Mortgage Loan and to the Trustee in the case of a Subsequent Mortgage Loan
pursuant to this Purchase Agreement, the Seller had full right to sell and
assign the same to the Company or the Trustee, as the case may be. Immediately
following the sale of such Mortgage Loan to the Company and the Company’s
assignment and sale thereof of such Mortgage Loan to the Trustee in the case of
an Initial Mortgage Loan, the Trustee will have good title thereto subject to no
claims or liens, including delinquent tax or assessment liens. Immediately
following the sale of such Mortgage Loan to the Company and the Company’s
assignment and sale thereof to the Trustee in the case of a Subsequent Mortgage
Loan, the Trustee will have good title thereto subject to no claims or liens;

 

14



--------------------------------------------------------------------------------

(xx) Each Mortgage Loan at origination complied with applicable local, state and
federal laws, including, without limitation, usury, equal credit opportunity,
real estate settlement procedures, the Truth In Lending Act of 1968, as amended,
all applicable predatory and abusive lending laws and disclosure laws and
consummation of the transactions contemplated hereby, including without
limitation, the receipt of interest by the owner of such Mortgage Loan or the
Holders of Certificates secured thereby, will not violate any such laws. Any and
all statements or acknowledgments required to be made by the Mortgagor relating
to such requirements are and will remain in the Mortgage File. Each Mortgage
Loan is being serviced in accordance with applicable state and federal laws,
including, without limitation, the Truth In Lending Act of 1968, as amended, and
other consumer protection laws, real estate settlement procedures, usury, equal
credit opportunity and disclosure laws and in a prudent and customary manner;

 

(xxi) Neither the Seller nor any prior holder of any Mortgage has impaired,
waived, altered or modified the Mortgage or Mortgage Notes in any material
respect (except that a Mortgage Loan may have been modified by a written
instrument which has been recorded, if necessary to protect the interests of the
owner of such Mortgage Loan or the Certificates, and which has been delivered to
the Trustee); satisfied, canceled or subordinated such Mortgage in whole or in
part; released the applicable Mortgaged Property in whole or in part from the
lien of such Mortgage; or executed any instrument of release, cancellation or
satisfaction with respect thereto;

 

(xxii) A lender’s policy of title insurance (on an ALTA or CLTA form) or binder,
or other assurance of title customary in the relevant jurisdiction insuring the
first lien priority of the Mortgage Loan in an amount at least equal to the
original Principal Balance of each such Mortgage Loan or a commitment binder or
commitment to issue the same was effective on the date of the origination of
each Mortgage Loan, each such policy is valid and remains in full force and
effect, and each such policy was issued by a title insurer qualified to do
business in the jurisdiction where the Mortgaged Property is located, which
policy insures the Seller and successor owners of indebtedness secured by the
insured Mortgage as to the first priority lien of the Mortgage as applicable.
The Seller is, and such successor owners will be, the sole insured under such
lender’s title insurance policy; no claims have been made under such mortgage
title insurance policy; no prior holder of the applicable Mortgage, including
the Seller, has done, by act or omission, anything which would impair the
coverage of such mortgage title insurance policy; and each such policy, binder
or assurance contains all applicable endorsements;

 

(xxiii) All of the improvements which were included for the purpose of
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of such property and no improvements
on adjoining properties encroach upon the Mortgaged Property;

 

(xxiv) No improvement located on or being part of the Mortgaged Property is in
violation of any applicable zoning law or regulation, subdivision law or
ordinance, except where the failure to comply would not have a material adverse
effect on the market value of the Mortgaged Property. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy
and fire underwriting certificates, have been made or obtained from the

 

15



--------------------------------------------------------------------------------

appropriate authorities and the Mortgaged Property is lawfully occupied under
applicable law except where the failure to comply would not have a material
adverse effect on the market value of the Mortgaged Property;

 

(xxv) Each Mortgage Note and the applicable Mortgage are genuine, and each is
the legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium, receivership and other similar laws relating to
creditors’ rights generally or by equitable principles (regardless of whether
such enforcement is considered in a proceeding in equity or at law). All parties
to the Mortgage Note and the Mortgage had legal capacity to execute the Mortgage
Note and the Mortgage and each Mortgage Note and Mortgage has been duly and
properly executed by such parties;

 

(xxvi) The proceeds of the Mortgage Loans have been fully disbursed, there is no
requirement for future advances thereunder and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursement of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making, closing or recording the Mortgage Loans were paid and the
Mortgagor is not entitled to any refund of amounts paid or due under the
Mortgage Note;

 

(xxvii) Each Mortgage contains customary and enforceable provisions that render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security, including (i) in
the case of a Mortgage designated as a deed of trust, by trustee’s sale, and
(ii) otherwise by judicial foreclosure or if applicable, non-judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the property, subject to any applicable rights of redemption;

 

(xxviii) With respect to each Mortgage constituting a deed of trust, either a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage or if no duly
qualified trustee has been properly designated and so serves, the Mortgage
contains satisfactory provisions for the appointment of such trustee by the
holder of the Mortgage at no cost or expense to such holder, and no fees or
expenses are or will become payable by the Certificateholders to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the Mortgagor;

 

(xxix) There exist no deficiencies with respect to escrow deposits and payments,
if such are required, for which customary arrangements for repayment thereof
cannot be made, and no escrow deficits or payments of other charges or payments
due the Seller have been capitalized under the Mortgage or the applicable
Mortgage Note;

 

(xxx) The Mortgage Note is not and has not been secured by any collateral,
pledged account or other security other than real estate securing the
Mortgagor’s obligations and no Mortgage Loan is secured by more than one
Mortgaged Property;

 

16



--------------------------------------------------------------------------------

(xxxi) As of the Closing Date in the case of an Initial Mortgage Loan and as of
the related Subsequent Transfer Date in the case of a Subsequent Mortgage Loan,
the improvements upon each Mortgaged Property are covered by a valid and
existing hazard insurance policy substantially acceptable to FNMA and acceptable
to the Seller which policy provides for fire extended coverage and such other
hazards as are customary in the area where the Mortgaged Property is located
representing coverage in an amount not less than the lesser of (A) the maximum
insurable value of the improvements securing such Mortgage Loan and (B) the
outstanding Principal Balance of the related Mortgage Loan; if the improvement
on the Mortgaged Property is a condominium unit, it is included under the
coverage afforded by a blanket policy for the condominium project. All
individual insurance policies contain a standard mortgagee clause naming the
Seller or the original holder of the Mortgage, and its successors in interest,
as mortgagee, and the Seller has received no notice that any premiums due and
payable thereon have not been paid; the Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to obtain and maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from the Mortgagor. There has been no act or
omission which would impair the coverage of any such policy, the benefits of the
endorsement provided for herein, or the validity and binding effect of either;

 

(xxxii) If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards, a flood insurance policy in a form meeting the requirements of the
current guidelines of the Flood Insurance Administration is in effect with
respect to such Mortgaged Property with a generally acceptable carrier in an
amount representing coverage not less than the least of (A) the outstanding
Principal Balance of the Mortgage Loan, (B) the minimum amount required to
compensate for damage or loss on a replacement cost basis and (C) the maximum
amount of flood coverage that is available under federal law;

 

(xxxiii) Except for the Mortgage Loans referred to in clause (xlii) as being
delinquent, if any, there is no default, breach, violation or event of
acceleration existing under the Mortgage or the applicable Mortgage Note; and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a material default, breach, violation or
event of acceleration, and neither the Seller, any of its affiliates nor any
servicer or subservicer of any related Mortgage Loan has waived any default,
breach, violation or event of acceleration; no foreclosure action is threatened
or has been commenced with respect to the Mortgage Loan;

 

(xxxiv) Each Mortgage Loan is being serviced by the Servicer in accordance with
the terms of the Mortgage Note;

 

(xxxv) There is no obligation on the part of the Seller or any other party to
make any payments with respect to the related Mortgage Loan in addition to the
Monthly Payments required to be made by the applicable Mortgagor;

 

(xxxvi) Any future advances made prior to the Cut-off Date in the case of an
Initial Mortgage Loan and as of the related Subsequent Transfer Date in the case
of a Subsequent Mortgage Loan, with respect to any Mortgage Loan have been
consolidated with the

 

17



--------------------------------------------------------------------------------

outstanding principal amount secured by such Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term
reflected on the Mortgage Loan Schedule. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan. The Mortgage Note
with respect to any Mortgage Loan does not permit or obligate the Servicer to
make future advances to the Mortgagor at the option of the Mortgagor;

 

(xxxvii) The Seller has caused or will cause to be performed any and all acts
required to preserve the rights and remedies of the Company and the Trustee
evidencing an interest in the Mortgage Loans in any insurance policies
applicable to the Mortgage Loans including, without limitation, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of coinsured, joint loss payee and mortgagee rights in favor of
Trustee;

 

(xxxviii) Except as set forth in clause (xlii), there are no defaults by the
Mortgagor in complying with the terms of any Mortgage, and all taxes,
governmental assessments, insurance premiums, water, sewer and municipal charges
which previously became due and owing have been paid, or, if required by the
terms of the Mortgage Loan, an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed, but is not yet due and payable. Except for (A) payments in the nature
of escrow payments and (B) interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage proceeds to the day which precedes by
one month the Due Date of the first installment of principal and interest,
including, without limitation, taxes and insurance payments, neither the Seller
nor the Servicer has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required by the Mortgage;

 

(xxxix) At the time of origination, each Mortgaged Property was the subject of
an appraisal which conforms to the underwriting requirements of the related
originator; and the Mortgage File contains an appraisal of the applicable
Mortgaged Property;

 

(xl) None of the Mortgage Loans are graduated payment Mortgage Loans or growth
equity Mortgage Loans;

 

(xli) [Intentionally Reserved.]

 

(xlii) (a) Except with respect to no more than 0.20%, 0.24% and 0.07% of the
Initial Mortgage Loans in Group I, the Initial Mortgage Loans in Group II and
the Initial Mortgage Loans in Group III, respectively, none of the payments of
principal of or interest on or in respect of any Initial Mortgage Loans (by
Cut-off Date Principal Balance) shall be 30 days or more but less than 60 days
past due as of the Cut-off Date; except with respect to no more than 0.02% of
the Initial Mortgage Loans in Group III, none of the payments of principal or
interest on or in respect of any Initial Mortgage Loans shall be 60 days or more
but less than 90 days past due as of the Cut-off Date; and no Initial Mortgage
Loan was 90 days or more past due as of the Cut-off Date; (b) except as set
forth in clause (a) above, all payments required to be made by the Mortgagor
under the terms of the Mortgage Note have been made and credited; and (c) to the
Seller’s knowledge, there was no delinquent recording, tax or assessment lien
against the property subject to any Mortgage, except where such lien was being
contested in good faith and a stay had been granted against levying on the
property;

 

18



--------------------------------------------------------------------------------

(xliii) Upon payment of the Purchase Price for the Mortgage Loans by the Company
or the Trustee, as applicable, pursuant to this Purchase Agreement, the Seller
has transferred to the Company in the case of an Initial Mortgage Loan and to
the Trustee in the case of a Subsequent Mortgage Loan, good and marketable title
to each Mortgage Note and Mortgage free and clear of any and all liens, claims,
encumbrances, participation interests, equities, pledges, charges or security
interests of any nature and has or had full right and authority, subject to no
participation of or agreement with any other person, to sell and assign the
same, and following the sale of each Mortgage Loan, the Company or the Trustee,
as applicable, will own such Mortgage Loan free and clear of any encumbrance,
equity interest, participation interest, lien, pledge, charge, claim or security
interest;

 

(xliv) The Seller acquired any right, title and interest in and to the Mortgage
Loans in good faith and without notice of any adverse claim;

 

(xlv) The Mortgage Note, the Mortgage, the related Assignment of Mortgage and
any other documents required to be delivered by the Seller have been delivered
to the Custodian. The Custodian is in possession of a complete, true and
accurate Mortgage File in accordance with Section 2.01 hereof. Substantially all
the Mortgage Loans have monthly payments due on the first day of each month and
each Mortgage Loan had an original term to maturity of no greater than 30 years;

 

(xlvi) Each Mortgage Loan contains a due-on-sale provision, although each
Mortgage Loan may be assumable if permitted by the Servicer under certain
circumstances;

 

(xlvii) Each of the Mortgage and the Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located;

 

(xlviii) The Mortgagor has not notified the Seller, and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers Civil Relief Act other than as disclosed pursuant to the
Prospectus Supplement;

 

(xlix) To the best of the Seller’s knowledge, there exists no violation of any
local, state, or federal environmental law, rule or regulation in respect of the
Mortgaged Property which violation has or could have a material adverse effect
on the market value of such Mortgaged Property. The Seller has no knowledge of
any pending action or proceeding directly involving the related Mortgaged
Property in which compliance with any environmental law, rule or regulation is
in issue; and, to the best of the Seller’s knowledge, nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to the use and employment of such Mortgaged
Property;

 

(l) Each Mortgage Loan conforms, and all such Mortgage Loans in the aggregate
conform, to the description thereof set forth in the Prospectus and Prospectus
Supplement in all material respects;

 

19



--------------------------------------------------------------------------------

(li) Each Group I Mortgage Loan is in compliance with the anti-predatory lending
eligibility requirements of Fannie Mae’s Selling Guide;

 

(lii) No Group I Mortgage Loan is subject to the requirements of the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”);

 

(liii) Immediately prior to the transfer to the Company or the Trustee, as
applicable, the Seller had good and marketable title thereto, and the Seller is
the sole legal, equitable owner of beneficial title to and holder of the
Mortgage Loan. The Seller is conveying the same to the Company or the Trustee,
as applicable, free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security interests of any
nature and has full right and authority to sell and assign the same pursuant to
this Purchase Agreement, except for liens which will be released simultaneously
with such conveyance;

 

(liv) For each Mortgage Loan, the related Mortgage File contains a true,
accurate and correct copy of each of the documents and instruments required to
be included therein;

 

(lv) The Servicer meets all applicable requirements under the Pooling and
Servicing Agreement, is properly qualified to service each Mortgage Loan and has
been servicing each Mortgage Loan prior to the Cut-off Date or the related
Subsequent Cut-off Date, as the case may be;

 

(lvi) No instrument of release or waiver has been executed in connection with
the Mortgage Loans, and no Mortgagor has been released, in whole or in part from
its obligations in connection with a Mortgage Loan except in connection with an
assumption agreement which has been delivered to the Trustee;

 

(lvii) On the basis of a representation by the Mortgagor at the time of
origination of the Mortgage Loans, at least 93.44%, 92.87% and 95.27% of the
Initial Mortgage Loans in Group I, Initial Mortgage Loans in Group II and
Initial Mortgage Loans in Group III, respectively, (by Cut-off Date Principal
Balance) will be secured by Mortgages on owner-occupied primary residence
properties;

 

(lviii) Approximately 0.05%, 0.00%, and 4.28% of the Initial Mortgage Loans in
Group I, Initial Mortgage Loans in Group II and the Initial Mortgage Loans in
Group III, respectively, (by Cut-off Date Principal Balance) provide for a
balloon payment and each Mortgage Note with respect to each such Mortgage Loan
requires monthly payments of principal based on 30 year amortization schedules
and have scheduled maturity dates of 15 years from the due date of the first
monthly payment;

 

(lix) No Mortgage Loan was originated based on an appraisal of the related
Mortgaged Property made prior to completion of construction of the improvements
thereon;

 

(lx) None of the Mortgage Loans is a “buy down” mortgage loan;

 

20



--------------------------------------------------------------------------------

(lxi) [Reserved].

 

(lxii) No Mortgage Loan is a “High Cost Home Loan” or “Covered Loan,” as
applicable, (as such terms are defined in the then current Standard & Poor’s
LEVELS Glossary which is now Version 5.6 Revised, Appendix E) and no Mortgage
Loan is a “High Cost Home Loan” as defined in the Georgia Fair Lending Act, as
amended (the “Georgia Act”). No Mortgage Loan that was originated (or modified)
on or after October 1, 2002 and before March 7, 2003, is secured by property
located in the State of Georgia. There is no Mortgage Loan that was originated
on or after March 7, 2003 that is a “high cost home loan” as defined under the
Georgia Fair Lending Act;

 

(lxiii) None of the Mortgage Loans are covered by the requirements of the Home
Ownership and Equity Protection Act of 1994, as amended, or any comparable state
or local law; none of the Mortgage Loans are “section 32” loans or “high cost”
loans as defined by applicable predatory and abusive lending laws; no proceeds
from any Mortgage Loan were used to finance any single premium credit insurance
policies; none of the Mortgage Loans (by Cut-off Date Principal Balance) require
a mortgagor to pay a Prepayment Charge if the mortgagor prepays a Mortgage Loan
more than five years after the date the Mortgage Loan was originated;

 

(lxiv) No Mortgage Loan is a “High-Cost Home Loan” as defined in New York
Banking Law 6-1;

 

(lxv) No Mortgage Loan is a “High-Cost Home Loan” as defined in the Arkansas
Home Loan Protection Act effective July 16, 2003 (Act 1340 of 2003);

 

(lxvi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the Kentucky
high-cost home loan statute effective June 24, 2003 (Ky. Rev. Stat. Section
360.100);

 

(lxvii) No Mortgage Loan in the trust is a “high-cost home,” “covered”
(excluding home loans defined as “covered home loans” in the New Jersey Home
Ownership Security Act of 2002 that were originated between November 26, 2003
and July 7, 2004), “high risk home” or “predatory” loan under any applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees);

 

(lxviii) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Mexico Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§
58-21A-1 et seq.);

 

(lxix) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);

 

(lxx) No borrower was encouraged or required to select a Mortgage Loan product
offered by the Mortgage Loan’s originator which is a higher cost product
designed

 

21



--------------------------------------------------------------------------------

for less creditworthy borrowers, unless at the time of the Mortgage Loan’s
origination, such borrower did not qualify taking into account credit history
and debt to income ratios for a lower cost credit product then offered by the
Mortgage Loan’s originator or any affiliate of the Mortgage Loan’s originator;

 

(lxxi) The methodology used in underwriting the extension of credit for each
Group I Mortgage Loan employs objective mathematical principles which relate the
borrower’s income, assets and liabilities to the proposed payment and such
underwriting methodology does not rely on the extent of the borrower’s equity in
the collateral as the principal determining factor in approving such credit
extension. Such underwriting methodology confirmed that at the time of
origination (application/approval) the borrower had a reasonable ability to make
timely payments on the Group I Mortgage Loan;

 

(lxxii) Approximately 72.46% of the Initial Mortgage Loans are subject to
prepayment penalty charges as of the Cut-off Date;

 

(lxxiii) With respect to any Group I Mortgage Loan that contains a provision
permitting imposition of a premium upon a prepayment prior to maturity: (i)
prior to the loan’s origination, the borrower agreed to such premium in exchange
for a monetary benefit, including but not limited to a rate or fee reduction,
(ii) prior to the loan’s origination, the borrower was offered the option of
obtaining a mortgage loan that did not require payment of such a premium, (iii)
the prepayment premium is disclosed to the borrower in the loan documents
pursuant to applicable state and federal law, (iv) the duration of the
prepayment period shall not exceed three (3) years from the date of the note if
the loan was originated on or after September 1, 2004, unless the loan was
modified to reduce the prepayment period to no more than three years from the
date of the note and the borrower was notified in writing of such reduction in
prepayment period, and (v) notwithstanding any state or federal law to the
contrary, the Servicer shall not impose such prepayment premium in any instance
when the mortgage debt is accelerated as the result of the borrower’s default in
making the loan payments;

 

(lxxiv) No borrower was required to purchase any credit life, disability,
accident or health insurance product as a condition of obtaining the extension
of credit. No borrower obtained a prepaid single premium credit life,
disability, accident or health insurance policy in connection with the
origination of the Mortgage Loan; No proceeds from any Mortgage Loan were used
to purchase single premium credit insurance policies as part of the origination
of, or as a condition to closing, such Mortgage Loan;

 

(lxxv) No Group II Mortgage Loan originated on or after October 1, 2002 imposes
a prepayment penalty more than three years after origination of the mortgage
loan and no Group II Mortgage Loan originated before October 1, 2002 imposes a
prepayment penalty more than five years after origination of the mortgage loan;

 

(lxxvi) All fees and charges (including finance charges) and whether or not
financed, assessed, collected or to be collected in connection with the
origination and servicing of each Group I Mortgage Loan has been disclosed in
writing to the borrower in accordance with applicable state and federal law and
regulation;

 

22



--------------------------------------------------------------------------------

(lxxvii) All points and fees related to each Group I Mortgage Loan were
disclosed in writing to the borrower in accordance with applicable state and
federal law and regulation. Except in the case of a Mortgage Loan in an original
principal amount of less than $60,000 which would have resulted in an
unprofitable origination, no borrower was charged “points and fees” (whether or
not financed) in an amount greater than 5% of the principal amount of such loan,
such 5% limitation is calculated in accordance with Fannie Mae’s anti-predatory
lending requirements as set forth in the Fannie Mae Selling Guide

 

(lxxviii) The Servicer will transmit full-file credit reporting data for each
Group I Mortgage Loan pursuant to Fannie Mae Guide Announcement 95-19 and that
for each Group I Mortgage Loan, Servicer agrees it shall report one of the
following statuses each month as follows: new origination, current, delinquent
(30-, 60-, 90-days, etc.), foreclosed, or charged-off;

 

(lxxix) No Group I or Group II Mortgage Loan secured by a single-family
residence has a Principal Balance at origination in excess of $333,700; no Group
I or Group II Mortgage Loan secured by a two-family residence has a Principal
Balance at origination in excess of $427,150; no Group I or Group II Mortgage
Loan secured by a three-family residence has a Principal Balance at origination
in excess of $516,300; and no Group I or Group II Mortgage Loan secured by a
four-family residence has a Principal Balance at origination in excess of
$641,650;

 

(lxxx) No selection procedure reasonably believed by the Seller to be adverse to
the interests of the Certificateholders was utilized in selecting the Mortgage
Loans;

 

(lxxxi) The terms of the Mortgage Note related to each adjustable rate Mortgage
Loan provide that, following an initial period of two or three years following
the month in which such Mortgage Loan was originated and semiannually or
annually thereafter (each such date, an “Adjustment Date”), the Mortgage Rate on
such Mortgage Loan will be adjusted to equal the sum of (a) the related Index
and (b) a fixed percentage amount specified in the related Mortgage Note (each,
a “Gross Margin”); provided, however, that the Mortgage Rate generally will not
increase or decrease by the related Periodic Rate Cap, and will not increase
above a specified maximum Mortgage Rate over the life of the Adjustable Rate
Mortgage Loan (the “Maximum Mortgage Rate”) or decrease below a specified
minimum Mortgage Rate over the life of the Adjustable Rate Mortgage Loan (the
“Minimum Mortgage Rate”);

 

(lxxxii) None of the Initial Mortgage Loans (by Cut-off Date Principal Balance)
are negative amortization loans, and none of the Subsequent Mortgage Loans shall
be negative amortization loans;

 

(lxxxiii) No error, omission, negligence, misrepresentation, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of the
Seller, its affiliates or employees or any other person involved in the
origination of the Mortgage Loan or in the application for any insurance,
including, but not limited to the MI Policy, in relation to such Mortgage Loan;

 

23



--------------------------------------------------------------------------------

(lxxxiv) Each Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of
the Act, a savings and loan association, a savings bank, a commercial bank,
credit union, insurance company or similar institution which is supervised and
examined by a federal or state authority;

 

(lxxxv) With respect to each Mortgage Loan secured by manufactured housing, such
manufactured housing is permanently affixed to a foundation and constitutes real
estate under applicable state law;

 

(lxxxvi) No Mortgage Loans are date of payment or simple interest loans;

 

(lxxxvii) The sale, transfer, assignment and conveyance of Mortgage Loans by the
Seller pursuant to this Purchase Agreement is not subject to and will not result
in any tax, fee or governmental charge payable by the Company, the Custodian or
the Trustee to any federal, state or local government (“Transfer Taxes”) other
than Transfer Taxes which have or will be paid by the Seller as due;

 

(lxxxviii) Each Mortgage Loan is a “qualified mortgage” within Section
860G(a)(3) of the Code;

 

(lxxxix) Approximately 35.76% of the Initial Mortgage Loans (by Cut-off Date
Principal Balance) with a Loan-to-Value Ratio greater than 60% are covered by an
MI Policy issued by an MI Insurer;

 

(xc) Approximately 33.34% of the Initial Mortgage Loans that are identified on
Exhibit 1 hereto are covered by a MI Policy issued by the MI Insurer;

 

(xci) All requirements for the valid transfer of each MI Policy, including any
assignments or notices required in each MI Policy, have been satisfied;

 

(xcii) As of the Closing Date with respect to each Initial Mortgage Loan that is
subject to a MI Policy and as of each Subsequent Transfer Date with respect to
each Subsequent Mortgage Loan that is subject to a MI Policy, the Seller is
unaware of any existing circumstances which would cause the MI Insurer to deny a
claim with respect to such Mortgage Loan;

 

(xciii) All appraisals of the Mortgage Loans by the Seller are full URAR/1004
appraisals;

 

(xciv) All Prepayment Charges are enforceable and were originated in compliance
with all applicable federal, state, and local laws;

 

(xcv) [Intentionally Reserved];

 

(xcvi) With respect to mortgage loans that are more than 59 days delinquent as
of the Cut-off Date, the Seller has made a specific review of the Servicer’s
data and

 

24



--------------------------------------------------------------------------------

records that reflect mortgagor communications and payment history, and has no
actual knowledge of an event, condition or mortgagor communication which would
cause the Seller to institute foreclosure proceedings;

 

(xcvii) The servicer for each Group II Mortgage Loan has fully furnished (and
will fully furnish), in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (i.e., favorable and
unfavorable) on its borrower credit files to Equifax, Experian, and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis;

 

(xcviii) None of the Group II Mortgage Loans are classified as (a) “high cost”
loans under the Home Ownership and Equity Protection Act of 1994 or (b) “high
cost,” “threshold,” “covered”, “predatory” or “abusive” loans under any other
applicable state, federal or local law (including without limitation any
regulation or ordinance) (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees); and

 

(xcix) No Group II Mortgage Loan originated on or after August 1, 2004 requires
the borrower to submit to arbitration to resolve any dispute arising out of or
relating in any way to the mortgage loan transaction.

 

Upon discovery by the Seller or upon notice from the Company, the Trustee, or
the Custodian, as applicable, of a breach of any representation or warranty in
subsection (a) of this Section which materially and adversely affects the
interests of the Certificateholders the Seller shall, within 45 days of its
discovery or its receipt of notice of such breach, either (i) cure such breach
in all material respects or (ii) to the extent that such breach is with respect
to a Mortgage Loan or a Related Document, either (A) repurchase such Mortgage
Loan from the Trustee at the Repurchase Price, or (B) substitute one or more
Eligible Substitute Mortgage Loans for such Mortgage Loan, in each case in the
manner and subject to the conditions and limitations set forth below.

 

Upon discovery by the Seller or upon notice from the Company, the Trustee, or
the Custodian, as applicable, of a breach of any representation or warranty in
this subsection (b) with respect to any Mortgage Loan or upon the occurrence of
a Repurchase Event, which materially and adversely affects the value of the
related Mortgage Loan or the interests of any Certificateholders or of the
Company or the Trustee in such Mortgage Loan (notice of which shall be given to
the Company and the Trustee by the Seller, if it discovers the same) the Seller
shall, within 90 days after the earlier of its discovery or receipt of notice
thereof, either cure such breach or Repurchase Event in all material respects or
either (i) repurchase such Mortgage Loan from the Trustee at the Repurchase
Price, or (ii) substitute one or more Eligible Substitute Mortgage Loans for
such Mortgage Loan, in each case in the manner and subject to the conditions set
forth below. The Repurchase Price for any such Mortgage Loan repurchased by the
Seller shall be deposited or caused to be deposited by the Servicer in the
Collection Account maintained by it pursuant to Section 3.06 of the Pooling and
Servicing Agreement.

 

25



--------------------------------------------------------------------------------

In the event that the Seller elects to substitute an Eligible Substitute
Mortgage Loan or Loans for a Deleted Mortgage Loan pursuant to this Section
3.01, the Seller shall deliver to the Custodian on behalf of the Trustee, with
respect to such Eligible Substitute Mortgage Loan or Loans, the original
Mortgage Note and all other documents and agreements as are required by Section
2.01 hereof, with the Mortgage Note endorsed as required by such Section 2.01
hereof. No substitution will be made in any calendar month after the
Determination Date for such month. Monthly Payments due with respect to Eligible
Substitute Mortgage Loans in the month of substitution shall not be part of the
Trust Fund and will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. For the month of substitution,
distributions to the Payment Account pursuant to the Pooling and Servicing
Agreement will include the Monthly Payment due on a Deleted Mortgage Loan for
such month and thereafter the Seller shall be entitled to retain all amounts
received in respect of such Deleted Mortgage Loan. The Servicer shall amend or
cause to be amended the Mortgage Loan Schedule to reflect the removal of such
Deleted Mortgage Loan and the substitution of the Eligible Substitute Mortgage
Loan or Loans and the Servicer shall deliver the amended Mortgage Loan Schedule
to the Custodian and the Trustee. Upon such substitution, the Eligible
Substitute Mortgage Loan or Loans shall be subject to the terms of this Purchase
Agreement and the Pooling and Servicing Agreement in all respects, the Seller
shall be deemed to have made the representations and warranties with respect to
the Eligible Substitute Mortgage Loan contained herein set forth in this Section
3.01(b), to the extent set forth in the definition of “Eligible Substitute
Mortgage Loan”, as of the date of substitution, and the Seller shall be
obligated to repurchase or substitute for any Eligible Substitute Mortgage Loan
as to which a Repurchase Event has occurred as provided herein. In connection
with the substitution of one or more Eligible Substitute Mortgage Loans for one
or more Deleted Mortgage Loans, the Servicer will determine the amount (such
amount, a “Substitution Adjustment Amount”), if any, by which (i) the Repurchase
Price that would otherwise apply to such Deleted Mortgage Loan, exceeds (ii) the
principal balance of the related Eligible Substitute Mortgage Loan (after
application of the principal portion of the Monthly Payments due in the month of
substitution that are to be distributed to the Payment Account in the month of
substitution). The Seller shall pay the amount of such shortfall to the Servicer
for deposit into the Collection Account on the day of substitution, without any
reimbursement therefor.

 

Upon receipt by the Trustee of written notification, signed by a Servicing
Officer, of the deposit of such Repurchase Price or of such substitution of an
Eligible Substitute Mortgage Loan and deposit of any applicable Substitution
Adjustment Amount as provided above, the Custodian shall, on behalf of the
Trustee, cause to be released to the Seller the related Mortgage File for the
Mortgage Loan being repurchased or substituted for and the Trustee shall execute
and deliver such instruments of transfer or assignment prepared by the Servicer,
in each case without recourse, as shall be necessary to vest in the Seller or
its designee such Mortgage Loan released pursuant hereto and thereafter such
Mortgage Loan shall not be an asset of the Trustee.

 

It is understood and agreed that the obligation of the Seller to cure any breach
with respect to or to repurchase or substitute for, any Mortgage Loan as to
which such a breach has occurred and is continuing shall, except to the extent
provided in Section 6.01 of this Purchase Agreement, constitute the sole remedy
respecting such breach available to the Company, the Trustee, the
Certificateholders or the Custodian against the Seller.

 

26



--------------------------------------------------------------------------------

It is understood and agreed that the representations and warranties set forth in
this Section 3.01 shall survive delivery of the respective Mortgage Files to the
Custodian on behalf of the Trustee.

 

Section 3.02 Company Representations and Warranties.

 

The Company hereby represents and warrants to the Seller and the Trustee as of
the date hereof and as of the Closing Date that:

 

(a) The Company is duly organized and validly existing as a corporation in good
standing under the laws of the State of Delaware, with power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted.

 

(b) The Company is duly qualified to do business as a foreign corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business shall require such qualifications and in which the failure to so
qualify would have a material adverse effect on the business, properties, assets
or condition (financial or other) of the Company and the ability of the Company
to perform under this Purchase Agreement.

 

(c) The Company has the power and authority to execute and deliver this Purchase
Agreement and to carry out its terms; the Company has full power and authority
to purchase the property to be purchased from the Seller and the Company has
duly authorized such purchase by all necessary corporate action; and the
execution, delivery and performance of this Purchase Agreement have been duly
authorized by the Company by all necessary corporate action.

 

(d) The consummation of the transactions contemplated by this Purchase Agreement
and the fulfillment of the terms hereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the articles of incorporation or
bylaws of the Company, or any indenture, agreement or other instrument to which
the Company is a party or by which it is bound; nor result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than pursuant to the Basic
Documents); nor violate any law or, to the best of the Company’s knowledge, any
order, rule or regulation applicable to the Company of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Company or its properties.

 

(e) The Company (A) is a solvent entity and is paying its debts as they become
due and (B) after giving effect to the transfer of the Mortgage Loans, will be a
solvent entity and will have sufficient resources to pay its debts as they
become due.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

 

SELLER’S COVENANTS

 

Section 4.01 Covenants of the Seller.

 

The Seller hereby covenants as of the date hereof and as of the Closing Date
that, except for the transfer hereunder, on and after the Closing Date, the
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur or assume any Lien on, any Mortgage Loan, whether now existing or
hereafter created, or any interest therein; the Seller will notify the Custodian
and the Trustee of the existence of any such Lien on any Mortgage Loan
immediately upon discovery thereof; and the Seller will defend the right, title
and interest of the Trustee, on its own behalf and as assignee of the Company,
in, to and under the Mortgage Loans, whether now existing or hereafter created,
against all claims of third parties claiming through or under the Seller.

 

In the event that the Custodian or the Trustee receives actual notice of any
Transfer Taxes arising out of the transfer, assignment and conveyance of the
Mortgage Loans, on written demand by the Custodian, or upon the Seller’s
otherwise being given notice thereof by the Custodian, the Seller shall pay any
and all such Transfer Taxes (it being understood that the Holders of the
Certificates, the Company, the Custodian and the Trustee shall have no
obligation to pay such Transfer Taxes).

 

Section 4.02 Payment of Expenses.

 

(a) The Seller will pay on the Closing Date all expenses incident to the
performance of its obligations under this Purchase Agreement and the
Underwriting Agreement, including (i) the preparation, printing and any filing
of the preliminary prospectus, Prospectus Supplement and Prospectus (including
any schedules or exhibits and any document incorporated therein by reference)
originally filed and of each amendment or supplement thereto, (ii) the
preparation, printing and delivery to the Underwriters of this Purchase
Agreement and the Underwriting Agreement, the Pooling and Servicing Agreement
and such other documents as may be required in connection with the offering,
purchase, sale and delivery of the Certificates, (iii) the preparation, issuance
and delivery of the certificates for the Class A Certificates, Mezzanine
Certificates and Class B Certificates to the Underwriters, including any charges
of DTC, Clearstream Luxembourg and the Euroclear System in connection therewith;
(iv) the qualification of the Class A Certificates, Mezzanine Certificates and
Class B Certificates under securities laws in accordance with the provisions of
Section 3(f) of the Underwriting Agreement, including filing fees and the
reasonable fees and disbursements of counsel for the Underwriters in connection
therewith and in connection with the preparation of the Blue Sky Survey and any
supplement thereto for delivery to potential investors, (v) in addition to the
initial printing and filing costs under (i) above, the printing and delivery to
the Underwriters of copies of each preliminary prospectus and of the Prospectus
and any amendments or supplements thereto for delivery to potential investors,
(vi) the fees and expenses of the Trustee and the Custodian, including the fees
and disbursements of counsel for the Trustee and the Custodian in connection
with the Pooling and Servicing Agreement, the Purchase Agreement and the
Certificates and (vii) any fees payable in connection with the rating of the
Certificates.

 

28



--------------------------------------------------------------------------------

(b) If the Underwriting Agreement is terminated by the Underwriters in
accordance with the provisions of Section 5 or Section 9(a)(i) thereof, the
Seller shall reimburse the Underwriters for all of their out-of-pocket expenses,
including the reasonable fees and disbursements of counsel for the Underwriters.

 

ARTICLE V

 

CONDITIONS TO INITIAL MORTGAGE LOAN PURCHASE

 

Section 5.01 Conditions of Company’s Obligations.

 

The Company’s obligations to purchase the Initial Mortgage Loans which each
accepts for purchase hereunder shall be subject to each of the following
conditions:

 

(i) the Mortgage File for each Initial Mortgage Loan shall have been delivered
in accordance with this Purchase Agreement;

 

(ii) the representations and warranties set forth in Section 3.01(b) hereof with
respect to each Initial Mortgage Loan shall be true as of the Closing Date;

 

(iii) the Underwriters or their affiliates shall have had an opportunity to
perform a due diligence review of each Mortgage Loan; and

 

(iv) the Seller shall have provided to the Underwriters or their affiliates such
other documents which are then required to have been delivered under this
Purchase Agreement or which are reasonably requested by the Underwriters or
their affiliates, which other documents may include UCC financing statements, a
favorable opinion or opinions of counsel with respect to matters which are
reasonably requested by the Underwriters, and/or an Officers’ Certificate.

 

ARTICLE VI

 

INDEMNIFICATION BY THE SELLER

WITH RESPECT TO THE MORTGAGE LOANS

 

Section 6.01 Indemnification With Respect to the Mortgage Loans.

 

The Seller shall indemnify and hold harmless the Company, Trustee and the
Custodian from and against any loss, liability or expense arising from the
breach by the Seller of its representations and warranties in Section 3.01 of
this Purchase Agreement which materially and adversely affects the value of any
Mortgage Loan or the Company’s assignees’ interest in any Mortgage Loan or from
the failure by the Seller to perform its obligations under this Purchase
Agreement in any material respect.

 

Section 6.02 Limitation on Liability of the Seller.

 

None of the directors, officers, employees or agents of the Seller shall be
under any liability to the Company, it being expressly understood that all such
liability is expressly

 

29



--------------------------------------------------------------------------------

waived and released as a condition of, and as consideration for, the execution
of this Purchase Agreement. Except as and to the extent expressly provided in
the Basic Documents, the Seller shall not be under any liability to the Trustee,
the Custodian or the Certificateholders. The Seller and any director, officer,
employee or agent of the Seller may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder.

 

ARTICLE VII

 

TERMINATION

 

Section 7.01 Termination.

 

(a) Except as provided in Section 7.01(b) hereof, the respective obligations and
responsibilities of the Seller, the Company, the Trustee and the Custodian
created hereby shall terminate, except for the Seller’s indemnity obligations as
provided herein, upon the termination of the Trust Fund pursuant to the terms of
the Pooling and Servicing Agreement.

 

(b) The Company may terminate this Purchase Agreement, by notice to the Seller,
at any time at or prior to the Closing Date:

 

(i) if the Underwriting Agreement is terminated by the Underwriters pursuant to
the terms of the Underwriting Agreement or if there has been, since the time of
execution of this Purchase Agreement or since the respective dates as of which
information is given in the Prospectus, any material adverse change in the
financial condition, earnings, business affairs or business prospects of the
Seller, whether or not arising in the ordinary course of business, or

 

(ii) if there has occurred any material adverse change in the financial markets
in the United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Offered Certificates or to enforce
contracts for the sale of the Offered Certificates, or

 

(iii) if trading in any securities of the Seller has been suspended or limited
by the Commission or the New York Stock Exchange, or if trading generally on the
American Stock Exchange or the New York Stock Exchange or in the NASDAQ National
Market System has been suspended or limited, or minimum or maximum prices for
trading have been fixed, or maximum ranges for prices have been required, by any
of said exchanges or by such system or by order of the Commission, the National
Association of Securities Dealers, Inc. or any other governmental authority,

 

(iv) if a banking moratorium has been declared by either federal or New York
authorities,

 

(v) either (A) a change in control of the Seller shall have occurred other than
in connection with and as a result of the issuance and sale by the Seller or
registered, publicly offered common stock; or (B) the Underwriters determine in
their sole discretion that any material adverse change has occurred in the
management of the Seller,

 

30



--------------------------------------------------------------------------------

(vi) there is (A) a material breach by the Seller of any representation and
warranty contained in this Purchase Agreement or the Underwriting Agreement
other than a representation or warranty relating to particular Mortgage Loans,
and the Underwriters have reason to believe in good faith either that such
breach is not curable within two (2) days or that such breach may not have been
cured in all material respects at the expiration of two (2) days following
discovery thereof by the Seller or (B) a failure by the Seller to make any
payment payable by it under this Purchase Agreement or (C) any other failure by
the Seller to observe and perform in any material respect its material
covenants, agreements and obligations with the Company, including without
limitation those contained in this Purchase Agreement, and the Company has
reason to believe in good faith that such failure may not have been cured in all
material respects at the expiration of two (2) days following discovery thereof
by the Seller, or

 

(vii) the Seller fails to provide written notification to the Underwriters of
any change in its loan origination, acquisition or appraisal guidelines or
practices, or the Seller, without the prior consent of the Underwriters (which
shall not be unreasonably withheld), amends in any material respect its loan
origination, acquisition or appraisal guidelines or practices.

 

If this Purchase Agreement is terminated pursuant to this Section 7.01(b), such
termination shall be without liability of any party to any other party except as
provided in Section 4.02 hereof.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.01 Amendment.

 

This Purchase Agreement may be amended from time to time by the Seller, the
Company, the Trustee and the Custodian by written agreement signed by the
Seller, the Company, the Trustee and the Custodian.

 

Section 8.02 Governing Law.

 

This Purchase Agreement shall be governed by and construed in accordance with
the laws of the State of New York and the obligations, rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

 

31



--------------------------------------------------------------------------------

Section 8.03 Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, addressed as follows:

 

  (i) if to the Seller:

 

NovaStar Mortgage, Inc.

8140 Ward Parkway

Suite 300

Kansas City, Missouri 64114

Attention: Scott F. Hartman

 

or, such other address as may hereafter be furnished to the Company in writing
by the Seller.

 

  (ii) if to the Company:

 

NovaStar Mortgage Funding Corporation

8140 Ward Parkway

Suite 300

Kansas City, Missouri 64114

Attention: Matt Kaltenrieder

 

or such other address as may hereafter be furnished to the Seller in writing by
the Company.

 

  (iii) if to the Custodian:

 

Wachovia Bank, National Association

4527 Metropolitan Court, Suite C

Frederick, Maryland 21704

Attention: Edward Aquino

 

or such other address as may hereafter be furnished to the Seller in writing by
the Custodian.

 

  (iv) if to the Trustee:

 

JPMorgan Chase Bank

4 New York Plaza, 6th Floor

New York, NY 10004-2477

Attention: Institutional Trust Services/Global Debt

(NovaStar Mortgage Funding Trust, Series 2004-3)

 

or such other address as may hereafter be furnished to the Seller in writing by
the Trustee.

 

Section 8.04 Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Purchase Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terns shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Purchase Agreement
and shall in no way affect the validity or enforceability of the other
provisions of this Purchase Agreement.

 

32



--------------------------------------------------------------------------------

Section 8.05 Relationship of Parties.

 

Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto, and the services of the Seller shall
be rendered as an independent contractor and not as agent for the Company.

 

Section 8.06 Counterparts.

 

This Purchase Agreement may be executed in two or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original and such counterparts together shall
constitute one and the same agreement.

 

Section 8.07 Further Agreements.

 

The Company and the Seller each agree to execute and deliver to the other such
additional documents, instruments or agreements as may be necessary or
appropriate to effectuate the purposes of this Purchase Agreement. Each of the
Company and the Seller agrees to use its best reasonable efforts to take all
actions necessary to be taken by it to cause the Class A-1A Certificates to be
rated “Aaa” by Moody’s, “AAA” by S&P and “AAA” by Fitch, the Class A-1B
Certificates to be rated “Aa1” by Moody’s, “AAA” by S&P and “AAA” by Fitch, the
Class A-2A Certificates to be rated “Aaa” by Moody’s, “AAA” by S&P and “AAA” by
Fitch, the Class A-2B Certificates to be rated “Aa1” by Moody’s, “AAA” by S&P
and “AAA” by Fitch, the Class A-3A Certificates to be rated “Aaa” by Moody’s,
“AAA” by S&P and “AAA” by Fitch, the Class A-3B Certificates to be rated “Aaa”
by Moody’s, “AAA” by S&P and “AAA” by Fitch, the Class A-3C Certificates to be
rated “Aaa” by Moody’s, “AAA” by S&P and “AAA” by Fitch, the Class A-3D
Certificates to be rated “Aaa” by Moody’s, “AAA” by S&P and “AAA” by Fitch, the
Class M-1 Certificates to be rated “Aa1” by Moody’s, “AA+” by S&P and “AA+” by
Fitch, the Class M-2 Certificates to be rated “Aa2” by Moody’s, “AA+” by S&P and
“AA+” by Fitch, the Class M-3 Certificates to be rated “Aa3” by Moody’s, “AA” by
S&P and “AA” by Fitch, the Class M-4 Certificates to be rated “A1” by Moody’s,
“AA-” by S&P and “AA-” by Fitch, the Class M-5 Certificates to be rated “A2” by
Moody’s, “A+” by S&P and “A+” by Fitch, the Class M-6 Certificates to be rated
“A3” by Moody’s, “A” by S&P and “A” by Fitch, the Class B-1 Certificates to be
rated “Baa1” by Moody’s, “A-” by S&P and “A-” by Fitch, the Class B-2
Certificates to be rated “Baa2” by Moody’s, “BBB+” by S&P and “BBB+” by Fitch,
the Class B-3 Certificates to be rated “Baa3” by Moody’s, “BBB” by S&P and
“BBB-” by Fitch, and the Class B-4 Certificates to be rated “BBB” by S&P and
“BBB-” by Fitch, and each party will cooperate with the other in connection
therewith.

 

Section 8.08 Intention of the Parties.

 

It is the intention of the parties that (i) the Company is purchasing on the
Closing Date, and the Seller is selling on the Closing Date, the Initial
Mortgage Loans, rather than the Company providing to the Seller a loan secured
by the Initial Mortgage Loans on the Closing Date, and (ii) the Trustee is
purchasing on the Closing Date, and the Company is selling on the Closing Date,
the Initial Mortgage Loans, rather than the Trustee providing to the Company a
loan secured by the Initial Mortgage Loans, (iii) the Company will be purchasing
on each

 

33



--------------------------------------------------------------------------------

Subsequent Transfer Date, and the Seller will be selling on each Subsequent
Transfer Date, the related Subsequent Mortgage Loans, rather than the Company
providing to the Seller a loan secured by the related Subsequent Mortgage Loans
on each Subsequent Transfer Date, and (iv) the Trustee will be purchasing on
each Subsequent Transfer Date, and the Company will be selling on each
Subsequent Transfer Date, the related Subsequent Mortgage Loans, rather than the
Trustee providing to the Company a loan secured by the related Subsequent
Mortgage Loans on each Subsequent Transfer Date. Accordingly, the parties hereto
each intend to treat these transactions as (i) a sale by the Seller, and a
purchase by the Company, of the Initial Mortgage Loans on the Closing Date, and
(ii) a sale by the Company, and a purchase by the Trustee, of the Initial
Mortgage Loans on the Closing Date, (iii) a sale by the Seller, and a purchase
by the Company, of the related Subsequent Mortgage Loans on each Subsequent
Transfer Date, and (iv) a sale by the Company, and a purchase by the Trustee, of
the related Subsequent Mortgage Loans on each Subsequent Transfer Date.

 

Section 8.09 Successors and Assigns; Assignment of Purchase Agreement.

 

This Purchase Agreement shall bind and inure to the benefit of and be
enforceable by the Seller, the Company, the Trustee, the Custodian, and their
respective successors and assigns. The obligations of the Seller under this
Purchase Agreement cannot be assigned or delegated to a third party without the
consent of the Company, which consent shall be at the Company’s discretion. The
parties hereto acknowledge that (i) the Company is acquiring the Initial
Mortgage Loans for the purpose of selling them to the Trustee, who will hold the
Initial Mortgage Loans in trust for the benefit of the Certificateholders and
(ii) the Company is acquiring the Subsequent Mortgage Loans for the purpose of
selling them to the Trustee, who will hold the Subsequent Mortgage Loans for the
benefit of the Certificateholders. As an inducement to the Company and the
Trustee to purchase the Mortgage Loans, the Seller acknowledges and consents to
(i) the assignment by the Company to the Trustee of all of the Company’s rights
or remedies against the Seller pursuant to this Purchase Agreement and to (ii)
the enforcement or exercise of any rights against the Seller pursuant to this
Purchase Agreement by the Company and the Trustee. Such enforcement of a right
or remedy by the Trustee, shall have the same force and effect as if the right
or remedy had been enforced or exercised by the Company directly.

 

Section 8.10 Survival.

 

The representations and warranties made herein by the Seller and the provisions
of Article V hereof shall survive the purchase of the Mortgage Loans hereunder.

 

Section 8.11 Liability of the Trustee.

 

The Trustee is entering into the Basic Documents to which it is a party solely
as Trustee, hereunder and thereunder, and not in its individual capacity, and
all persons having any claim against the Trustee by reason of the transactions
contemplated by this Agreement or any other Basic Document shall look only to
the Trust Fund for payment or satisfaction thereof.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Company, the Custodian and the Trustee have
caused their names to be signed to this Mortgage Loan Purchase Agreement by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

NOVASTAR MORTGAGE, INC. as Seller By:  

/s/    Matt Kaltenrieder

--------------------------------------------------------------------------------

Name:   Matt Kaltenrieder Title:   Vice President

NOVASTAR MORTGAGE FUNDING

CORPORATION

as Company

By:  

/s/    Matt Kaltenrieder

--------------------------------------------------------------------------------

Name:   Matt Kaltenrieder Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as Custodian By:  

/s/    Edwin Aquino

--------------------------------------------------------------------------------

Name:   Edwin Aquino Title:   Vice President

JPMORGAN CHASE BANK,

not in its individual capacity,

but solely as Trustee

By:  

/s/    Michael A. Smith

--------------------------------------------------------------------------------

Name:   Michael A. Smith Title:   Vice President



--------------------------------------------------------------------------------

NOVASTAR FINANCIAL, INC., solely with respect to Section 3.01(b) By:  

/s/    Matt Kaltenrieder

--------------------------------------------------------------------------------

Name:   Matt Kaltenrieder Title:   Vice President

 

[Signature Page to Mortgage Loan Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

 

INITIAL MORTGAGE LOAN SCHEDULE

 

[Provided to the Company and Trustee at the Closing]



--------------------------------------------------------------------------------

EXHIBIT 2(A)

 

SELLER’S SUBSEQUENT TRANSFER INSTRUMENT

 

Pursuant to this Seller’s Subsequent Transfer Instrument (the “Seller’s
Instrument”), dated as of September 1, 2004, between NovaStar Mortgage, Inc. as
seller (the “Seller”), and NovaStar Mortgage Funding Corporation, as company
(the “Company”), and pursuant to the Mortgage Loan Purchase Agreement, dated as
of September 1, 2004 (the “Purchase Agreement”), among the Seller, the Company,
Wachovia Bank, National Association, as Custodian (the “Custodian”) and JPMorgan
Chase Bank, as Trustee (the “Trustee”), the Seller and the Company agree to the
sale by the Seller and the purchase by the Company of the subsequent Mortgage
Loans listed on the attached Mortgage Loan Schedule (the “Subsequent Mortgage
Loans”) and the related MI Policies.

 

Capitalized terms used and not defined herein have their respective meanings as
set forth in the definitions contained in the Pooling and Servicing Agreement,
dated as of September 1, 2004 (the “Pooling and Servicing Agreement”), between
the Trustee, the Custodian, the Company and the Seller/Servicer which
definitions are incorporated by reference herein. All other capitalized terms
used herein shall have the meanings specified herein.

 

Section 1. Conveyance of Subsequent Mortgage Loans.

 

(a) The Seller does hereby sell, transfer, assign, set over and convey to the
Company, without recourse, all of its right, title and interest in and to the
Subsequent Mortgage Loans and the related MI Policies, all scheduled payments of
principal and interest on the Subsequent Mortgage Loans due after the Subsequent
Cut-off Date, and all other payments of principal and interest on the Subsequent
Mortgage Loans collected after the Subsequent Cut-off Date (minus that portion
of any such payment which is allocable to the period prior to the Subsequent
Cut-off Date); provided, however, that no scheduled payments of principal and
interest due on or before the Subsequent Cut-off Date and collected after the
Subsequent Cut-off Date shall belong to the Company pursuant to the terms of
this Seller’s Instrument. The Seller, contemporaneously with the delivery of
this Seller’s Instrument, has delivered or caused to be delivered to the
Custodian, at the direction of the Company, each item set forth in Section
2.02(b) of the Purchase Agreement with respect to such Subsequent Mortgage Loans
and the related MI Policies. The transfer to the Company by the Seller of the
Subsequent Mortgage Loans identified on the attached Mortgage Loan Schedule
shall be absolute and is intended by the Seller, the Company, the Custodian, the
Trustee and the Certificateholders to constitute and to be treated as a sale by
the Seller.

 

The parties hereto intend that the transactions set forth herein constitute a
sale by the Seller to the Company on the Subsequent Transfer Date of all the
Seller’s right, title and interest in and to the Subsequent Mortgage Loans and
the related MI Policies, and other property as and to the extent described
above. In the event the transactions set forth herein shall be deemed not to be
a sale, the Seller hereby grants to the Company as of the Subsequent Transfer
Date a security interest in all of the Seller’s right, title and interest in, to
and under the Subsequent Mortgage Loans, and such other property, to secure all
of the Seller’s obligations hereunder, and this Purchase Agreement shall
constitute a security agreement under applicable



--------------------------------------------------------------------------------

law, and in such event, the parties hereto acknowledge that the Custodian, in
addition to holding the Subsequent Mortgage Loans and the related MI Policies on
behalf of the Trustee for the benefit of the Certificateholders, holds the
Subsequent Mortgage Loans and the related MI Policies as designee and agent of
the Company. The Seller agrees to take or cause to be taken such actions and to
execute such documents, including without limitation the filing of all necessary
UCC-1 financing statements filed in the State of Maryland (which shall be
submitted for filing as of the Subsequent Transfer Date), any continuation
statements with respect thereto and any amendments thereto required to reflect a
change in the name or corporate structure of the Seller or the filing of any
additional UCC-1 financing statements due to the change in the state of
incorporation of the Seller as are necessary to perfect and protect the
interests of the Company and its assignees in each Subsequent Mortgage Loan, the
related MI Policies and the proceeds thereof.

 

(b) The expenses and costs relating to the delivery of the Subsequent Mortgage
Loans, this Seller’s Instrument and such other items required under the Mortgage
Loan Purchase Agreement shall be borne by the Seller.

 

(c) Additional terms of the sale are set forth on Attachment A hereto.

 

Section 2. Representations and Warranties; Conditions Precedent.

 

(a) The Seller hereby affirms the representations and warranties set forth in
Section 3.01 of the Purchase Agreement that relate to the Seller and the
Subsequent Mortgage Loans as of the date hereof. The Seller hereby confirms that
each of the conditions set forth in Section 2.02(b) of the Purchase Agreement
are satisfied as of the date hereof and further represents and warrants that
each Subsequent Mortgage Loan complies with the requirements of this Seller’s
Instrument and Section 2.02(c) of the Purchase Agreement.

 

(b) The Seller is solvent, is able to pay its debts as they become due and has
capital sufficient to carry on its business and its obligations hereunder; it
will not be rendered insolvent by the execution and delivery of this Seller’s
Instrument or by the performance of its obligations hereunder nor is it aware of
any pending insolvency; no petition of bankruptcy (or similar insolvency
proceeding) has been filed by or against the Seller prior to the date hereof;

 

(c) All terms and conditions of the Purchase Agreement are hereby ratified and
confirmed; provided, however, that in the event of any conflict the provisions
of this Seller’s Instrument shall control over the conflicting provisions of the
Purchase Agreement.

 

Section 3. Recordation of the Seller’s Instrument.

 

To the extent permitted by applicable law, this Seller’s Instrument, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the properties
subject to the Mortgages are situated, and in any other appropriate public
recording office or elsewhere, such recordation to be effected by the Servicer,
but only when accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders or is necessary for the administration or servicing of the
Mortgage Loans.

 

2



--------------------------------------------------------------------------------

Section 4. Governing Law.

 

This Seller’s Instrument shall be construed in accordance with the laws of the
State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws, without giving
effect to principles of conflicts of law.

 

Section 5. Counterparts.

 

This Seller’s Instrument may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same instrument.

 

Section 6. Successors and Assigns.

 

This Seller’s Instrument shall inure to the benefit of and be binding upon the
Seller and the Company and their respective successors and assigns. The
Custodian and the Trustee shall be express third party beneficiaries hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Seller’s
Instrument as of the day and year first written above.

 

NOVASTAR MORTGAGE, INC., as Seller By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

NOVASTAR MORTGAGE FUNDING

CORPORATION,

as Company

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

3



--------------------------------------------------------------------------------

NOVASTAR HOME EQUITY LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-3

 

ATTACHMENT A TO SELLER’S SUBSEQUENT TRANSFER INSTRUMENT

 

                 , 2004

 

A. Profile of Subsequent Mortgage Loans:

 

1.    Subsequent Cut-off Date:                  , 2004

 

2.    Subsequent Transfer Date:                  , 2004

 

3.    Aggregate Principal Balance of the Subsequent Mortgage Loans as of the
Subsequent Cut-off Date: $                    

 

4.    Purchase Price: 100.00%

 

B. As to all the Subsequent Mortgage Loans the subject of this Instrument:

 

I.

  Longest stated term to maturity:      360 months  

II.

  Minimum Mortgage Rate:                   %

III.

  Maximum Mortgage Rate:                   %

IV.

  WAC of all Mortgage Loans:                   %

V.

  WAM of all Mortgage Loans:                   %

VI.

  Largest Principal Balance:    $               

VII.

  Non-owner occupied Mortgaged Properties:                   %

VIII.

  California zip code concentration:                   %

IX.

  Condominiums:                   %

X.

  Single-family:                   %

XI.

  Weighted average term since origination:               month  

XII.

  Mortgage Loans Covered by MI Policies:                   %



--------------------------------------------------------------------------------

EXHIBIT 2(B)

 

COMPANY’S SUBSEQUENT TRANSFER INSTRUMENT

 

Pursuant to this Company’s Subsequent Transfer Instrument (the “Company’s
Instrument”), dated as of                  , 2004, between NovaStar Mortgage
Funding Corporation, as company (the “Company”), and JPMorgan Chase Bank, as
trustee (the “Trustee”), and pursuant to the Mortgage Loan Purchase Agreement,
dated as of September 1, 2004 (the “Purchase Agreement”), among NovaStar
Mortgage, Inc., as seller (the “Seller”), the Company, Wachovia Bank, National
Association, as Custodian (“Custodian”), and JPMorgan Chase Bank, as Trustee
(the “Trustee”), the Company and the Trustee agree to the sale by the Company
and the purchase by the Trustee of the subsequent Mortgage Loans listed on the
attached Mortgage Loan Schedule (the “Subsequent Mortgage Loans”) and the
related MI Policies, and the pledge of the Subsequent Mortgage Loans by the
Trustee.

 

Capitalized terms used and not defined herein have their respective meanings as
set forth in the definitions contained in the Pooling and Servicing Agreement,
dated as of September 1, 2004 (the “Pooling and Servicing Agreement”), between
the Custodian, the Trustee, the Company and the Servicer which definitions are
incorporated by reference herein. All other capitalized terms used herein shall
have the meanings specified herein.

 

Section 1. Conveyance of Subsequent Mortgage Loans.

 

(a) The Company does hereby sell, transfer, assign, set over and convey to the
Trustee, without recourse, (i) all of its right, title and interest in and to
the Subsequent Mortgage Loans and the related MI Policies, all scheduled
payments of principal and interest on the Subsequent Mortgage Loans due after
the Subsequent Cut-off Date, and all other payments of principal and interest on
the Subsequent Mortgage Loans collected after the Subsequent Cut-off Date (minus
that portion of any such payment which is allocable to the period prior to the
Subsequent Cut-off Date); provided, however, that no scheduled payments of
principal and interest due on or before the Subsequent Cut-off Date and
collected after the Subsequent Cut-off Date shall belong to the Trustee pursuant
to the terms of this Company’s Instrument and (ii) all of its right, title and
interest in and to the Seller’s Subsequent Transfer Instrument, dated as of
                 , 2004 (the “Seller’s Instrument”), between the Seller and the
Company. The Company, contemporaneously with the delivery of this Company’s
Instrument, has delivered or caused to be delivered to the Custodian each item
set forth in Section 2.02(b) of the Purchase Agreement with respect to such
Subsequent Mortgage Loans. The transfer to the Trustee by the Company of the
Subsequent Mortgage Loans identified on the attached Mortgage Loan Schedule and
the related MI Policies shall be absolute and is intended by the Company, the
Trustee, the Custodian and the Certificateholders to constitute and to be
treated as a sale by the Company.

 

The parties hereto intend that the transactions set forth herein constitute a
sale by the Company to the Trustee on the Subsequent Transfer Date of all the
Company’s right, title and interest in and to the Subsequent Mortgage Loans and
the related MI Policies, and other property as and to the extent described
above. In the event the transactions set forth herein shall be deemed not to be
a sale, the Company hereby grants to the Trustee as of the Subsequent Transfer
Date a security interest in all of the Company’s right, title and interest in,
to and under the



--------------------------------------------------------------------------------

Subsequent Mortgage Loans, and such other property, to secure all of the
Company’s obligations hereunder, and this Company’s Instrument shall constitute
a security agreement under applicable law, and in such event, the parties hereto
acknowledge that the Custodian on behalf of the Trustee, in addition to holding
the Subsequent Mortgage Loans and the related MI Policies for the benefit of the
Certificateholders, holds the Subsequent Mortgage Loans and the related MI
Policies as designee and agent of the Trustee. The Company agrees to take or
cause to be taken such actions and to execute such documents, including without
limitation the filing of all necessary UCC-1 financing statements filed in the
State of Delaware (which shall be submitted for filing as of the Subsequent
Transfer Date), any continuation statements with respect thereto and any
amendments thereto required to reflect a change in the name or corporate
structure of the Company or the filing of any additional UCC-1 financing
statements due to the change in the state of incorporation of the Company as are
necessary to perfect and protect the interests of the Trustee and its assignees
in each Subsequent Mortgage Loan, the related MI Policies and the proceeds
thereof.

 

(b) The expenses and costs relating to the delivery of the Subsequent Mortgage
Loans, this Company’s Instrument and such other items required under the
Purchase Agreement shall be borne by the Company.

 

Section 2. Representations and Warranties; Conditions Precedent.

 

(a) The Company hereby affirms the representations and warranties set forth in
Section 3.02 of the Purchase Agreement that relate to the Company as of the date
hereof.

 

(b) The Company is solvent, is able to pay its debts as they become due and has
capital sufficient to carry on its business and its obligations hereunder; it
will not be rendered insolvent by the execution and delivery of this Company’s
Instrument or by the performance of its obligations hereunder nor is it aware of
any pending insolvency; no petition of bankruptcy (or similar insolvency
proceeding) has been filed by or against the Company prior to the date hereof;

 

(c) All terms and conditions of the Purchase Agreement are hereby ratified and
confirmed; provided, however, that in the event of any conflict the provisions
of this Company’s Instrument shall control over the conflicting provisions of
the Mortgage Loan Purchase Agreement.

 

Section 3. Recordation of Instrument.

 

To the extent permitted by applicable law, this Company’s Instrument, or a
memorandum thereof if permitted under applicable law, is subject to recordation
in all appropriate public offices for real property records in all of the
counties or other comparable jurisdictions in which any or all of the properties
subject to the Mortgages are situated, and in any other appropriate public
recording office or elsewhere, such recordation to be effected by the Servicer,
but only when accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders or is necessary for the administration or servicing of the
Mortgage Loans.



--------------------------------------------------------------------------------

Section 4. Governing Law.

 

This Company’s Instrument shall be construed in accordance with the laws of the
State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws, without giving
effect to principles of conflicts of law.

 

Section 5. Counterparts.

 

This Company’s Instrument may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same instrument.

 

Section 6. Successors and Assigns.

 

This Company’s instrument shall inure to the benefit of and be binding upon the
Company, the Custodian and the Trustee and their respective successors and
assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Company’s Instrument as of the day and year first written above.

 

NOVASTAR MORTGAGE FUNDING

CORPORATION,

as Company

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     JPMORGAN CHASE BANK, not in its individual capacity but
solely as Trustee By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Custodian

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    